   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 1 of 100 PageID #: 1




                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NEW YORK
______________________________________________
                                                    )
74 PINEHURST LLC; 141 WADSWORTH LLC;                )
177 WADSWORTH LLC; DINO PANAGOULIAS;                )
DIMOS PANAGOULIAS; VASILIKI                         )
PANAGOULIAS; EIGHTY MULBERRY REALTY                 )
CORPORATION,                                        )
                                                    )
                                 Plaintiffs,        )
                                                    )
                           v.                       )
                                                    )
STATE OF NEW YORK; NEW YORK DIVISION                )
OF HOUSING AND COMMUNITY RENEWAL;                   )
RUTHANNE VISNAUSKAS, individually and in her )
official capacity as Commissioner of New York State )  No. 19-cv-6447
Division of Housing and Community Renewal; CITY     )
OF NEW YORK; NEW YORK CITY RENT                     )
GUIDELINES BOARD; DAVID REISS, CECELIA              ) November 14, 2019
JOZA, ALEX SCHWARTZ, GERMAN TEJEDA,                 )
MAY YU, PATTI STONE, J. SCOTT WALSH, LEAH )
GOODRIDGE, and SHEILA GARCIA, in their              )
official capacities as Chair and Members of the     )
Rent Guidelines Board,                              )
                                                    )
                                 Defendants.        )
______________________________________________ )

 COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF,
               AND JUST COMPENSATION
      Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 2 of 100 PageID #: 2




                                        TABLE OF CONTENTS
INTRODUCTION .................................................................................................... 1

THE PARTIES .......................................................................................................... 6

JURISDICTION AND VENUE ............................................................................... 9

LEGAL AND FACTUAL BACKGROUND ......................................................... 10

         A.       History of Rent Regulation in New York .......................................... 10

         B.       The Housing Stability and Tenant Protection Act of 2019 ................ 16

         C.       The RSL’s Unconstitutional Regulatory Scheme .............................. 20

                  1.       The RSL Prevents Property Owners From Using Their
                           Own Rent-Stabilized Apartments. ........................................... 20

                  2.       The RSL Prevents Property Owners From Exercising The
                           Right To Exclude. .................................................................... 28

                  3.       The RSL Prevents Owners From Using Their Apartments
                           For Purposes Other Than Rent-Stabilized Housing................. 33

                  4.       The RSL Significantly Reduces the Value of Rent-
                           Stabilized Apartments. ............................................................. 38

                  5.       The RSL Interferes With Property Owners’ Investment-
                           Backed Expectations. ............................................................... 39

                  6.       The RSL’s Hardship Process Does Not Cure the Law’s
                           Constitutional Defects .............................................................. 59

         D.       Rent-Stabilization Laws Are Economically Self-Defeating .............. 63

         E.       The RSL Does Not Substantially Advance Its Stated
                  Objectives. .......................................................................................... 68

CLAIMS FOR RELIEF .......................................................................................... 76

         COUNT ONE: Facial Physical Taking Without Just Compensation ........... 76



                                                           ii
     Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 3 of 100 PageID #: 3



        COUNT TWO: As-Applied Physical Taking Without Just
            Compensation ..................................................................................... 78

        COUNT THREE: Facial Regulatory Taking Without Just
            Compensation ..................................................................................... 81

        COUNT FOUR: As-Applied Regulatory Taking Without Just
            Compensation ..................................................................................... 85

        COUNT FIVE: Violation of Contract Clause .............................................. 89

        COUNT SIX: Violation of Due Process ...................................................... 93

PRAYER FOR RELIEF ......................................................................................... 95




                                                      iii
    Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 4 of 100 PageID #: 4




      Plaintiffs 74 Pinehurst LLC, 141 Wadsworth LLC, 177 Wadsworth LLC,

Dino Panagoulias, Dimos Panagoulias, Vasiliki Panagoulias, and Eighty Mulberry

Realty Corporation (collectively, “Plaintiffs”) by their undersigned attorneys, bring

this civil action for declaratory relief, injunctive relief, and just compensation, and

allege as follows:

                                 INTRODUCTION

      1.     This lawsuit presents facial and as-applied constitutional challenges to

New York’s Rent Stabilization Law (“RSL”), a collection of intertwined state and

local laws that together govern nearly one million apartment units in New York City.

      2.     On June 14, 2019, New York enacted the Housing Stability and Tenant

Protection Act of 2019, which made existing provisions of the RSL permanent and

added or modified other features, also on a permanent basis. We refer to the Housing

Stability and Tenant Protection Act, together with technical corrections signed into

law on June 25, 2019, as the “2019 Amendments.”

      3.     The 2019 Amendments made unprecedented changes to the RSL.

Although New York law has authorized varying forms of rent stabilization for more

than 50 years, the law has long taken a more balanced approach by seeking to protect

tenants while also providing incentives for investment in rent-stabilized housing and

preserving core attributes of property ownership. The 2019 Amendments upset that

balance by imposing unparalleled new restrictions on property owners and depriving

                                          1
    Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 5 of 100 PageID #: 5



them of fundamental property rights. The end result is a regime in which tenants,

not property owners, control who occupies the property, how it is used, and who

may be excluded from it. That scheme is unconstitutional.

      4.     The RSL, both facially and as applied to Plaintiffs, violates Plaintiffs’

rights under the Fifth Amendment’s Takings Clause by authorizing a permanent

physical occupation of the apartments Plaintiffs own, and by effectively eliminating

Plaintiffs’ ability to use the apartments for any purpose other than rent-stabilized

housing. The 2019 Amendments repealed property owners’ longstanding right to

deregulate rent-stabilized units when the legal rent reached a prescribed level, such

that rent-stabilized apartments must now forever remain rent stabilized. Under the

RSL, a tenant has the right to renew his or her lease in perpetuity, and to transfer the

lease to family members and others—all without the property owner’s consent. The

RSL likewise prohibits owners from using rent-stabilized apartments for their own

homes or other, non-rental purposes in all but the narrowest circumstances—and in

many cases, not at all. In the rare instances where the RSL allows alternative use,

owners must pay each tenant tens of thousands of dollars (or more) in stipends for

the privilege.

      5.     As one sponsor of the 2019 Amendments explained, the purpose of

these restrictions is “to ensure that rent-stabilized apartments remain stabilized.”

And as New York’s highest court recently observed, the RSL “provide[s] a benefit


                                           2
    Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 6 of 100 PageID #: 6



conferred by the government through regulation” of “private owners of real

property,” even though it “do[es] not provide a benefit paid for by the government.”

Santiago-Monteverde v. Pereira, 22 N.E.3d 1012, 1016–17 (N.Y. 2014). The RSL

thus singles out a class of citizens—owners of residential buildings constructed

before 1974—and conscripts their property in the service of an off-budget public-

assistance program, forcing these owners “to bear public burdens which, in all

fairness and justice, should be borne by the public as a whole.” Armstrong v. United

States, 364 U.S. 40, 49 (1960).

      6.     The RSL, both facially and as applied to Plaintiffs, also inflicts a

regulatory   taking   by   negating   Plaintiffs’   reasonable,   investment-backed

expectations in the apartments they own. Collectively, Plaintiffs invested millions

of dollars in those apartments at a time when the RSL did not exist or, at a minimum,

provided mechanisms to remove units from rent stabilization, to recover the cost of

capital improvements, and to earn a reasonable return on the capital invested. The

2019 Amendments eviscerated these safeguards—for example, by repealing

provisions that removed vacant apartments from rent stabilization when the legal

regulated rent exceeded $2,774. The 2019 Amendments likewise prohibit owners

from recouping more than $15,000 in renovation costs for improvements to

individual apartments in a 15-year period, even when the actual cost of the

improvements is several times greater, and even when improvements are required to


                                         3
    Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 7 of 100 PageID #: 7



meet state or local code requirements. Together, these provisions radically alter the

scope of Plaintiffs’ property rights and significantly diminish the value of Plaintiffs’

investments—demonstrating that the RSL “has gone too far” and must be

invalidated. Murr v. Wisconsin, 137 S. Ct. 1933, 1950 (2017).

      7.     The RSL also violates the Contract Clause of the United States

Constitution because it prohibits property owners, including Plaintiff 74 Pinehurst

LLC, from enforcing otherwise valid rental contracts. Under the 2019 Amendments,

property owners who previously agreed to special, often one-time rent reductions

known as “preferential rent,” and who later executed contracts requiring a tenant to

pay a higher rate (but still at or below the legal regulated rent), must disregard the

new contract and charge the prior preferential rate instead, as adjusted only by the

annual guidelines set by the Board. The result is a new, government-mandated

relationship that neither party agreed to, and that substantially impairs Plaintiffs’

ability to enforce the most important terms of their rental contracts.

      8.     Finally, the RSL violates the Due Process Clause of the Fourteenth

Amendment because its onerous restrictions fail to advance the law’s stated

purposes.    Although the RSL is purportedly designed to increase housing

availability, assist low-income renters, and facilitate a transition to an open market

for apartment housing, the law undermines each of those objectives. That failure is

longstanding and well-documented: the RSL was enacted to address a temporary


                                           4
    Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 8 of 100 PageID #: 8



housing “emergency” a half-century ago, yet lawmakers have renewed and re-

declared that emergency countless times since.         These repeated renewals are

necessary because the RSL’s scheme is self-perpetuating: the law relies on low

vacancy rates to justify comprehensive restrictions that in turn keep vacancy rates

below an arbitrarily set five-percent emergency threshold. In short, the RSL creates

and perpetuates a permanent “emergency” that is then invoked as the RSL’s

justification—all without producing any corresponding public benefit. That illogical

scheme fails to meet the Due Process Clause’s minimum requirement of rationality.

      9.     The 2019 Amendments do not serve constitutionally permissible

purposes, and there is reason to think they were not intended to do so. One of the

sponsors of the 2019 Amendments—a self-described Marxist—explained in the

course of describing the 2019 Amendments that land “doesn’t truly belong to” those

that “have the monetary resources to purchase it and, to put it really bluntly, to take

it away from … the collective.” That view is irreconcilable with the Constitution’s

bedrock protections for private property.

      10.    Plaintiffs seek declaratory relief, injunctive relief, and just

compensation to remedy the RSL’s constitutional violations. That relief can, and

should, be fashioned to protect the interests of property owners and tenants alike,

and that paves the way for New York to adopt a new framework that fully respects

contractual rights, private property, and due process of law.


                                            5
    Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 9 of 100 PageID #: 9



      11.    Although courts have turned aside some prior challenges to rent

regulations, no court has addressed the 2019 Amendments’ unprecedented

restrictions, which impose what one legislator described as “the strongest tenant

protections in history.” Courts have not granted governments carte blanche to seize

property under the guise of rent regulation, and the Constitution provides owners

redress where, as here, the government oversteps its authority.

                                  THE PARTIES
      12.    Plaintiff Dino Panagoulias is a resident of Long Island City, New York.

Mr. Panagoulias is the manager of a residential apartment building located in Long

Island City, New York. His parents, Plaintiffs Dimos and Vasiliki Panagoulias, are

the owners of the building; Mr. Panagoulias has a personal stake in the building’s

financial success. The building is 89 years old and contains 10 apartments, six of

which are stabilized pursuant to the RSL. Mr. Panagoulias grew up living in the

building and continues to live there today with his family. As a result, he knows the

tenants—many of whom are longtime renters—well and considers them his

extended family. Mr. Panagoulias has a full-time job separate from his duties as

building manager, and does handyman work on the building in his spare time.

Although Mr. Panagoulias has consistently sought to follow the rules while keeping

the building up, his tenants in place, and his rents low, the new restrictions imposed

by the 2019 Amendments make it difficult or impossible to achieve those goals.


                                          6
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 10 of 100 PageID #: 10



      13.    Plaintiffs Dimos and Vasiliki Panagoulias are residents of

Pennsylvania. Mr. and Mrs. Panagoulias emigrated from Greece to the United States

in 1970 and 1967, respectively. They own the building managed by their son,

Plaintiff Dino Panagoulias, described in the paragraph above. Plaintiffs Dimos and

Vasiliki Panagoulias have owned this building since 1974.

      14.    Plaintiff 74 Pinehurst LLC is a limited liability company organized

under the laws of New York. Plaintiff 74 Pinehurst LLC owns a residential

apartment building in the Washington Heights neighborhood of New York, New

York. The building contains 27 residential units, all of which are stabilized pursuant

to the RSL. Plaintiff 74 Pinehurst LLC has owned this building since 2008.

      15.    Plaintiff 141 Wadsworth LLC is a limited liability company organized

under the laws of New York. Plaintiff 141 Wadsworth LLC owns a residential

apartment building in the Washington Heights neighborhood of New York, New

York. The building contains 21 residential units, all of which are stabilized pursuant

to the RSL. Plaintiff 141 Wadsworth LLC has owned this building since 2003.

      16.    Plaintiff 177 Wadsworth LLC is a limited liability company organized

under the laws of New York. Plaintiff 177 Wadsworth LLC owns a residential

apartment building in the Washington Heights neighborhood of New York, New

York. The building contains 14 residential units, all of which are stabilized pursuant

to the RSL. Plaintiff 177 Wadsworth LLC has owned this building since 2007.


                                          7
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 11 of 100 PageID #: 11



      17.      Plaintiff Eighty Mulberry Realty Corporation is a New York

corporation.    Plaintiff Eighty Mulberry Realty Corporation owns a residential

apartment building in New York, New York. The building contains 33 units, 15 of

which are stabilized pursuant to the RSL.       Plaintiff Eighty Mulberry Realty

Corporation has owned the building since at least 1950.

      18.      Defendant State of New York is the governmental body on whose

behalf the RSL is enacted and enforced.

      19.      Defendant Division of Housing and Community Renewal (“DHCR”) is

a New York State agency charged with administering and enforcing the RSL.

      20.      Defendant RuthAnne Visnauskas is the Commissioner of the DHCR

and is sued in her official and individual capacities. As Commissioner of the DHCR,

Defendant Visnauskas is responsible for administration and enforcement of the RSL.

      21.      Defendant New York City is the government entity vested with

authority to trigger application of the RSL to apartments in New York City and to

establish regulations implementing the RSL’s scheme.

      22.      Defendant New York City Rent Guidelines Board (the “Rent

Guidelines Board,” or “Board”) is the agency required by the RSL to establish

annually allowable rent adjustments for renewal leases for apartments subject to the

RSL in New York City.




                                          8
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 12 of 100 PageID #: 12



      23.    Defendant David Reiss is the Chair and Chief Administrative Officer

of the Rent Guidelines Board, and is sued in his official capacity.

      24.    Defendants Cecilia Joza, Alex Schwarz, German Tejeda, May Yu, Patti

Stone, J. Scott Walsh, Leah Goodridge, and Shelia Garcia are Members of the Rent

Guidelines Board, and are sued in their official capacities.

                          JURISDICTION AND VENUE

      25.    This action is brought pursuant to 42 U.S.C. § 1983, Ex parte Young,

209 U.S. 123 (1908), the Contract Clause of the United States Constitution, the

Takings Clause of the Fifth Amendment, the Due Process Clause of the Fourteenth

Amendment, and the Declaratory Judgment Act, 28 U.S.C. § 2201. This Court has

subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(a).

      26.    This Court has personal jurisdiction over each Defendant in New York

and in this judicial district because Defendants regularly transact business in this

judicial district, and because the claims asserted in this action arise from Defendants’

conduct in and actions relating to this judicial district.

      27.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to this action occurred, and

will continue to occur, in this judicial district; because a substantial part of the

property that is the subject of this action is situated in this judicial district; and

because at least one Defendant resides in this judicial district.


                                            9
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 13 of 100 PageID #: 13




                   LEGAL AND FACTUAL BACKGROUND

      A.     History of Rent Regulation in New York

      28.    Two separate systems of rent regulation apply to apartments in New

York City: rent stabilization and rent control. The claims asserted in this suit address

only the former regime, which governs nearly one million apartments, and do not

challenge New York City’s rent-control framework, which governs fewer than

25,000 apartments.

      29.    As amended and in effect at the time this Complaint is filed, New

York’s rent-stabilization laws are codified in Title 23 of the Unconsolidated Laws

of New York and Title 26 of the New York City Code. Additional regulations issued

under the Emergency Tenant Protection Act of 1974 (“ETPA”), as amended, are

published in Chapter 249-B of the Unconsolidated Laws of New York and Title 9 of

the New York Codes, Rules and Regulations. Parts M and N of the 2019

Amendments amend other New York laws regarding the procedures for evicting

tenants who breach their lease agreements (Part M) and converting apartments to

condominiums and co-ops (Part N). Throughout the remainder of this Complaint,

Plaintiffs refer to these laws collectively as the “Rent Stabilization Law” or the

“RSL.”

      30.    Rent regulation in New York traces its roots to the 1920s, when the

State adopted emergency housing laws restricting apartment owners to “reasonable”


                                          10
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 14 of 100 PageID #: 14



rent increases. In the years that followed, the State took steps to increase the housing

supply, including by providing tax incentives for constructing new housing. Those

incentives worked, and vacancy rates increased to a point that the State allowed the

emergency housing laws to expire by 1929.

      31.    During and following World War II, the federal government and the

State enacted rent regulations to prevent speculation and profiteering in the housing

market. The federal laws expired in the 1950s, and the State slowly allowed units

to become deregulated.

      32.    In 1969, New York City appointed the first Rent Guidelines Board to

evaluate a self-regulation program proposed by a group representing owners of

unregulated apartments. Following the owners’ report and review by the Rent

Guidelines Board, and pursuant to authority granted by a 1962 state statute, New

York City enacted the predecessor to the modern-day RSL. New York City’s 1969

law restricted the rents that property owners could charge tenants living in

designated apartments. It also established a standing Rent Guidelines Board and

charged the Board with establishing guidelines for rent increases within prescribed

limitations. The maximum stabilized rents that property owners could charge came

to be known as the legal regulated rent.

      33.    The 1969 law adopted by New York City was a “compromise solution”

between rent control and an unregulated market. The law was intended to “permit a


                                           11
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 15 of 100 PageID #: 15



great deal of freedom for property owners to increase rents within reasonable limits

and thus to enjoy quite profitable operations of their properties.” 8200 Realty Corp.

v. Lindsay, 27 N.Y.2d 124, 136–37 (N.Y. 1970).

      34.     However, Governor Rockefeller explained that the 1969 law caused

“all new private housing construction in the City … [to] ceas[e]” and that the law

was a “major cause” of “fear on the part of investors and builders that new housing

may in the future be made subject to rent regulation and control.” Report of the New

York State Temporary Commission on Rental Housing, Vol. 1 at 1-83 (Mar. 1980).

Thus, in 1971, the State “remov[ed] the City’s power to take such action in the

future,” in part by preventing localities, including New York City, from enacting

new rent regulations stricter than those in effect at the time. See N.Y. Unconsol.

Law § 8605.

      35.     In 1974, the State enacted ETPA, which the 2019 Amendments modify.

ETPA allows localities to declare a housing emergency and impose rent stabilization

if vacancy rates are under five percent and additional statutory criteria are met. See

N.Y. Unconsol. Law § 8623. ETPA further provides that a declaration of emergency

must end once vacancy rates exceed five percent.

      36.     Pursuant to ETPA, the RSL applies to buildings with six or more units

that were constructed prior to 1974 and are no longer subject to rent control. See 9

NYCRR § 2520.11; N.Y.C. Admin. Code § 26-504(a)(1).


                                         12
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 16 of 100 PageID #: 16



      37.       Further legislation established incentives for property owners to

improve and maintain rent-stabilized apartments, which by definition are situated in

older buildings likely to require costly upkeep. This legislation authorized, among

other things:

            • rent increases of up to 20 percent after a unit became vacant, see N.Y.C.
              Admin. Code § 26-511-c(5-a) (repealed June 14, 2019);

            • longevity increases, which allowed property owners, upon vacancy, to
              increase the rent for units that had been continuously occupied by the
              prior tenant for eight years, see id. (repealed June 14, 2019); and

            • rent increases to recover the cost of major capital improvements
              (MCIs), large-scale projects such as replacement of a roof or boiler that
              benefit all tenants in a given building, and individual apartment
              improvements (IAIs), upgrades to particular units, such as kitchen
              renovations or flooring replacements, id. § 26-511-c(6) (amended June
              14, 2019).

      38.       In 1993, the State enacted “luxury decontrol” provisions that permitted

rent-stabilized units to transition to market-rate rentals once the rent exceeded

$2,000 per month (later increased to $2,700 per month, with further increases

indexed to the Rent Guidelines Board’s annual lease-renewal adjustments) and either

(a) the unit became vacant or (b) the tenant’s income exceeded $250,000 (later

decreased to $200,000) in consecutive years. See, e.g., N.Y.C. Admin. Code §§ 26-

504.1, 26-504.2, and 26-504.3 (repealed June 14, 2019).

      39.       Through the interaction of the luxury decontrol provisions and the

incentives described in paragraph 37 above, the RSL provided a pathway for rent-

                                           13
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 17 of 100 PageID #: 17



stabilized apartments to be deregulated and leased at market rates, in keeping with

the RSL’s purpose of facilitating a “transition from regulation to a normal market of

free bargaining between landlord and tenant.” N.Y. Unconsol. Law § 8622.

      40.    Prior to the 2019 Amendments, the RSL included sunset provisions,

which required the State legislature periodically to reevaluate whether and to what

extent rent stabilization remains necessary.

      41.    The RSL permits municipalities to trigger application of rent

stabilization by declaring a “public emergency requiring the regulation of residential

rents” based on a local vacancy rate of less than five percent. N.Y. Unconsol. Law

§ 8623(a). This provision directs that the municipality’s determination “shall be

made … on the basis of the supply of housing accommodations within such city,”

“the condition of such accommodations,” and “the need for regulating and

controlling residential rents within such city.” A municipality must revisit this

determination every three years. See id. § 8603.

      42.    The State legislature provided no basis for its selection of a five-percent

vacancy rate as the threshold for imposition of rent stabilization, and likewise has

not revisited that threshold since 1974 to determine whether it remains appropriate

in light of current market dynamics.




                                          14
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 18 of 100 PageID #: 18



      43.    Rent stabilization applies in New York City because the City Council

has made the required emergency determination every three years since 1974,

including most recently in 2018.

      44.    As of 2017, there were 966,000 rent-stabilized units in New York City,

representing about 44 percent of rental apartments in New York City.

      45.    Even before the 2019 Amendments, rent-stabilization laws were a

source of, rather than a solution to, New York City’s low vacancy rates. In 2017,

for instance, the vacancy rate in non-stabilized apartments was 6.07 percent—above

the 5 percent threshold for an emergency—but the vacancy rate in rent-stabilized

units was a mere 2.06 percent, leading to a total vacancy rate of 3.63 percent—thus

ensuring that the statutory threshold for an emergency remained satisfied. See NYC

Dept. of Housing Preservation and Development, Selected Initial Findings of the

2017 York City Housing and Vacancy Survey, Table 6 (Feb. 9, 2018).

      46.    The RSL artificially depresses vacancy rates, including by providing a

financial incentive for tenants to remain in a rent-stabilized apartment even when the

apartment is not well-suited to the tenant’s housing needs. This incentive structure

creates a feedback loop in which low vacancy rates are invoked as a purported

justification for regulation that in turn depresses vacancy rates, perpetuating the

emergency that the laws are supposedly designed to solve.




                                         15
  Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 19 of 100 PageID #: 19




      B.       The Housing Stability and Tenant Protection Act of 2019

      47.      On June 14, 2019, New York enacted the 2019 Amendments. These

amendments radically altered New York’s rent-stabilization regime, narrowing

property owners’ rights in unprecedented ways and imposing new restrictions that

make it difficult or impossible for property owners to earn a return on their

investments.

      48.      Among other things, the 2019 Amendments:

            a. Significantly Narrow Property Owners’ Right to Reclaim

               Apartments for Personal Use. Prior to the 2019 Amendments, the

               RSL permitted property owners to reclaim multiple apartments—up to

               and including all apartments in a rent-stabilized building, see Pultz v

               Economakis, 10 N.Y. 3d 542, 548 (2008)—if the owner or an

               immediate family member demonstrated a good-faith intention to

               occupy the units as a primary residence. However, under the 2019

               Amendments owners may reclaim only a single unit for personal or

               family use, and only if they show an “immediate and compelling

               necessity” for use of the apartment as their primary residence. N.Y.

               Reg. Sess. § 6458, Part I (2019) (hereinafter “Ch. 36 of the Laws of

               2019”). Thus, an owner who occupies a rent-stabilized unit and seeks

               to reclaim another—for example, to accommodate a growing family or


                                          16
Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 20 of 100 PageID #: 20



         house an elderly parent—is prohibited by law from recovering that

         second unit.

      b. Eliminate Luxury- and High-Income Decontrol.              As noted in

         Paragraph 38 above, prior to the 2019 Amendments the RSL provided

         a mechanism to deregulate luxury apartments when the legal regulated

         rent exceeded a prescribed threshold and additional criteria were

         satisfied. The 2019 Amendments repealed these decontrol provisions,

         and therefore removed the only option available to property owners to

         convert a rent-stabilized apartment into a market-based rental. See id.,

         Part D.       As a result, rent-stabilized units are now stabilized in

         perpetuity.

      c. Eliminate Vacancy and Longevity Increases.            As described in

         Paragraph 37 above, prior to the 2019 Amendments the RSL permitted

         property owners to increase the legal regulated rent when an apartment

         became vacant and even more so if a prior tenancy exceeded eight

         years.    The 2019 Amendments repeal these provisions, thereby

         eliminating two important ways in which property owners could

         increase legal regulated rents beyond the increases permitted by the

         Board, which have been minimal over the last six years. See id., Part

         B, §§ 1, 2. In doing so, the 2019 Amendments substantially impair an


                                      17
Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 21 of 100 PageID #: 21



         owner’s ability to earn a reasonable return on investment, and eliminate

         the upside necessary to provide a meaningful incentive to invest in rent-

         stabilized housing—a change that, in the long run, will harm tenants by

         reducing the quality and availability of affordable housing.

      d. Significantly Reduce Cost Recovery and Incentives for Building

         and Unit Improvements. As described in Paragraph 37 above, prior

         to 2019 the RSL provided incentives for property owners to make major

         capital improvements and individual apartment improvements by

         allowing owners to fully recoup the costs of those investments through

         rent adjustments. The 2019 Amendments enact severe cuts to these

         provisions and impose new limitations that, in most or all instances,

         will prevent property owners from recovering the full cost of

         improvements. See id., Part K, §§ 1, 2, 4, 11. These changes, too,

         substantially impair an owner’s ability to earn a return on investment,

         and will deter property owners from updating rent-stabilized

         apartments.    The legislation will also harm tenants by reducing

         opportunities to rent apartments with modern amenities and forcing

         many renters to settle for apartments with outdated kitchens and

         appliances.




                                     18
Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 22 of 100 PageID #: 22



      e. Lock-In Preferential Rents. Prior to the 2019 Amendments, the RSL

         permitted property owners to offer “preferential” rents below an

         apartment’s legal regulated rent, while reserving the right to charge

         higher rates (up to and including the legal regulated rent) in subsequent

         lease terms. The 2019 Amendments eliminate that right and require

         owners to lock in a preferential rent for the duration of a tenancy even

         when prior leases expressly stated that the preferential rent was a one-

         time concession. See id., Part E. Owners who agreed to preferential

         rents for a limited period with an express termination date are now

         bound to those terms for as long as a tenant chooses to stay.

      f. Significantly Curtail Conversion to Condominiums or Co-Ops.

         Prior to the 2019 Amendments, New York law permitted owners to

         convert rent-stabilized apartments to co-ops or condominiums upon

         obtaining written purchase agreements for at least 15 percent of

         residential apartments offered for sale, either by existing tenants or

         purchasers who represented that they or one or more immediate family

         members intended to occupy the apartment being purchased (subject to

         additional conditions and exceptions not relevant here). Following

         enactment of the 2019 Amendments, however, property owners may

         convert   rent-stabilized   apartment    buildings    into   co-ops   or


                                     19
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 23 of 100 PageID #: 23



             condominiums only if 51 percent of tenants agree to purchase units in

             the building. See id., Part N. These provisions shift to tenants control

             over use of the building by effectively eliminating the possibility of

             condominium and co-op conversions.

      C.     The RSL’s Unconstitutional Regulatory Scheme

      49.    Plaintiffs challenge the RSL as revised by the 2019 Amendments. In

its present form, the RSL transfers core elements of property ownership from owners

to tenants and forces owners to serve as caretakers of apartments that, as a practical

matter, are now permanently conscripted into to the service of an off-budget public-

assistance program. That regime is unprecedented and, as described in detail below,

unconstitutional.

             1.     The RSL Prevents Property Owners From Using Their Own
                    Rent-Stabilized Apartments.

      50.    As amended by Part I of the 2019 Amendments, the RSL prevents

property owners from using and occupying their own apartments, even for use as a

primary residence or a home for immediate family members. These provisions

provide that a property owner may reclaim an apartment for personal or family use—

i.e., decline to renew a tenant’s lease and take over possession of the apartment—

only in extremely narrow circumstances.

      51.    First, only “natural persons,” not corporations or other artificial

entities, may recover rent-stabilized apartments for residential use, such that an

                                         20
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 24 of 100 PageID #: 24



owner may do so only by owning an apartment in his or her own name, or through a

partnership. See S&J Realty Corp. v. Korybut, 555 N.Y.S. 2d 589, 591 (Civ. Ct.

1990) (“The application of [9 NYCRR §] 2524.4(a)(1) as set forth in the statue is

clearly limited to an owner who is a natural person.”); 1077 Manhattan Assocs., LLC

v. Mendez, 798 N.Y.S. 2d 714 (App. Div. 2004) (Housing Court “correctly

determined that only a natural person and not a corporation can recover an apartment

for personal use”).

      52.    Corporations cannot recover apartments even where the principal of the

corporation is the sole stockholder. See Henrock Realty Corp. v. Tuck, 52 A.D. 2d

871, 872 (N.Y. App. Div. 1976) (“A corporation, unlike an individual, cannot be

viewed in a familial perspective, even though such corporation may consist of a sole

shareholder.”).

      53.    On information and belief, most rent-stabilized apartments are owned

through limited-liability companies or other corporate forms as a means of limiting

the owners’ personal liability. Rent-stabilized apartments owned in this fashion

cannot be recovered for personal or family residential use.

      54.    Second, when more than one person owns an apartment, either directly

or through a partnership, only one of the owners may recover a rent-stabilized unit

for personal or family residential use. See N.Y. Admin. Code § 26-511(c)(9)(b).




                                         21
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 25 of 100 PageID #: 25



      55.    Third, an owner may recover only one unit for personal or family use.

See Ch. 36 of the Laws of 2019, Part I, § 2. As a result, an owner who occupies one

rent-stabilized unit as his or her home may not recover additional rent-stabilized

units for use by parents, grandparents, children, or other family members, regardless

of the property owner’s circumstances or those of his or her family. And although

the owner may recover that one unit for use by his or her “immediate family,” that

phrase encompasses many fewer individuals than the “family member[s]” who have

succession rights with respect to a tenant’s interest in a rent-stabilized unit. Compare

9 NYCRR § 2520.6(n) (defining “immediate family” as including “spouse, son,

daughter, stepson, stepdaughter, father, mother, stepfather, stepmother, brother,

sister, grandfather, grandmother, grandson, granddaughter, father-in-law, mother-in-

law, son-in-law or daughter-in-law”), with id. § 2520.6(o) (defining “family

member” as including members of the immediate family plus “[a]ny other person

residing with the tenant or permanent tenant in the housing accommodation as a

primary or principal residence, respectively, who can prove emotional and financial

commitment, and interdependence between such person and the tenant or permanent

tenant”). Thus, the universe of relatives to whom tenants may pass their possessory

interest is broader than the universe of relatives for whom an owner can enjoy a

possessory interest in the owner’s own property.




                                          22
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 26 of 100 PageID #: 26



      56.    Fourth, a property owner may recover a rent-stabilized unit only if the

owner uses it as his or her primary residence. See Ch. 36 of the Laws of 2019, Part

I, § 1. Owners, or immediate family members, cannot use the apartments they own

as second homes, vacation homes, or for any residential use other than as a primary

residence. See 9 NYCRR § 2520.6(u).

      57.    Fifth, an owner may recover an apartment only by demonstrating to the

satisfaction of DHCR and its Commissioner, Defendant RuthAnne Visnauskas, that

the owner has an “immediate and compelling necessity” to use that single unit as his

or her primary residence. See Ch. 36 of the Laws of 2019, Part I, § 2. That burden

is especially difficult to meet: In the rent-control context, where the “immediate and

compelling necessity” standard has long applied, New York courts have held that

property owners must show an “air of urgency,” “verging upon stark necessity.”

Hammond v. Marcely, 58 N.Y.S. 2d 565 (Mun. Ct. 1945). Thus, for example, courts

have held that serious overcrowding in a property owner’s current residence is not

sufficient to satisfy the “immediate and compelling necessity” standard, see, e.g.,

Boland v. Beebe, 62 N.Y.S. 2d 8, 12 (Mun. Ct. 1946), and that the property owner’s

financial hardship is not an “immediate and compelling necessity” but instead a

“mere matter of convenience,” Zinke v. McGoldrick, 141 N.Y.S. 2d 479, 480 (Sup.

Ct. 1954).




                                         23
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 27 of 100 PageID #: 27



      58.    Sixth, property owners must take additional steps before recovering a

rent-stabilized apartment where the incumbent tenant is 62 years old or older or has

an impairment resulting from “anatomical, physiological or psychological

conditions” that “are expected to be permanent” and “prevent the tenant from

engaging in any substantial gainful employment.” N.Y.C. Admin. Code § 26-

511(c)(9)(b); Ch. 36 of the Laws of 2019, Part I, § 1. In those circumstances, the

property owner must “offe[r] to provide and if requested, provid[e] an equivalent or

superior housing accommodation at the same or lower stabilized rent in a closely

proximate area” as a precondition of recovering the unit for personal residential use.

N.Y.C. Admin. Code § 26-511(c)(9)(b). If the property owner cannot meet these

stringent requirements, for example due to the artificially low vacancy rate in rent-

stabilized units caused by the RSL, the owner loses the right to regain possession of

the apartment. The age, physical, and physiological conditions of the property

owner, by contrast, play no role in determining whether a property owner may

recover a rent-stabilized apartment under this provision—the circumstances of the

tenant control.

      59.    Seventh, a property owner may not recover possession of a rent-

stabilized apartment—even when all the preceding criteria are met—if the

incumbent tenant has been living in the building “for fifteen years or more.” Ch. 36

of the Laws of 2019, Part I, § 2. The RSL thus vests long-term tenants with superior


                                         24
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 28 of 100 PageID #: 28



rights to the owner with respect to use, occupancy, and leasing of an apartment.

These tenure rights are not tailored to serve the RSL’s stated purposes, but instead

apply automatically, regardless of the tenant’s age, income, disability status, or other

characteristics.

      60.    Eighth, even when a property owner can recover a rent-stabilized

apartment for use as his or her primary residence, for a period of three years from

the date of recovery, the owner is prohibited from “rent[ing], leas[ing], subleas[ing]

or assign[ing]” the apartment “to any person” other than the person for whose

“benefit recovery of the dwelling unit is permitted” or “the tenant in occupancy at

the time of recovery under the same terms as the original lease.” N.Y.C. Admin.

Code § 26-511(c)(9)(b). The restriction on subleasing applies to property owners

even though a tenant would have the right to sublease the same apartment.

      61.    The RSL thus prevents property owners from reclaiming their own

property, even when they desire to use it as a primary residence for themselves or

their families. In this way, the RSL fundamentally deprives the owner of one of the

core elements of property ownership—the right to “possess” and “use” one’s

property. See Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 435

(1982).

      62.    The RSL’s interference with property owners’ rights to possess and use

their property has injured and will continue to injure Plaintiffs.


                                          25
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 29 of 100 PageID #: 29



         63.   For example, the restrictions described above prevented Plaintiffs Dino,

Dimos, and Vasiliki Panagoulias from occupying one of the rent-stabilized

apartments they own. Approximately eight years ago, Plaintiff Dino Panagoulias

applied to recover a two-bedroom rent-stabilized apartment in his family-owned

building for use as a primary residence.           Housing authorities rejected this

application, citing Mr. Panagoulias’ failure to take possession of a different, one-

bedroom apartment in the same building that had previously been available,

notwithstanding that the one-bedroom apartment would not have met his family’s

needs.

         64.   In addition, Maria Panagoulias, the sister of Plaintiff Dino Panagoulias

and the daughter of Plaintiffs Dimos and Vasiliki Panagoulias, has considered

occupying a rent-stabilized unit in her family’s building in Long Island City, New

York, and remains interested in doing so because relocating to the building would

allow her to be with family and live closer to her job. Due to the restrictions

discussed above, however, that option is not available.

         65.   The RSL’s restrictions also adversely affect Plaintiffs 74 Pinehurst

LLC, 141 Wadsworth LLC, 177 Wadsworth LLC, and Eighty Mulberry Realty

Corporation by prohibiting those entities, due to their ownership through the

corporate form, from using and occupying rent-stabilized apartments in the buildings

they own.


                                           26
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 30 of 100 PageID #: 30



       66.    The RSL’s restrictions deprive Plaintiffs of core property rights by

limiting them to use and possession of at most one rent-stabilized apartment in each

building, and by requiring that such use and possession be exclusively as a primary

residence.

       67.    Each Plaintiff rents one or more rent-stabilized apartments to a tenant

who is age 62 or older, is disabled or impaired within the meaning of N.Y.C. Admin.

Code § 26-511(c)(9)(b) and Ch. 36 of the Laws of 2019, Part I, § 1, or who has lived

in the apartment for fifteen years or longer. As a result, the RSL prohibits Plaintiffs

from recovering possession of these apartments at all (in the case of long-term

tenants) or permits Plaintiffs to do so only after providing the accommodations set

forth in N.Y.C. Admin. Code § 26-511(c)(9)(b). In this respect, too, the RSL

deprives Plaintiffs of core attributes of property ownership.

       68.    As Commissioner of DHCR, Defendant RuthAnne Visnauskas is

charged with implementing and enforcing this unconstitutional scheme. See N.Y.C

Admin. Code § 26-511(b) (“no such amendments shall be promulgated except by

action of the commissioner of the division of housing and community renewal”); id.

§ 26-511(c)(9)(b) (any code adopted by DHCR must include the personal-use

limitations set out in Part I).




                                          27
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 31 of 100 PageID #: 31




              2.     The RSL Prevents Property Owners From Exercising The
                     Right To Exclude.

       69.    The RSL also deprives property owners of “the power to exclude,”

which “has traditionally been considered one of the most treasured strands in an

owner’s bundle of property rights.” Loretto, 458 U.S. at 435. In particular, the RSL,

including under regulations promulgated by DHCR and continued under Defendant

RuthAnne Visnauskas, mandates that property owners must offer either a one- or

two-year renewal each time a rent-stabilized tenant’s lease ends. See N.Y. Unconsol.

Law § 8623; 9 NYCCR § 2522.5(b). This renewal right has no endpoint, such that

a tenant has the right to renew a lease for as long as he or she lives—i.e., a life estate.

       70.    The lease renewal must be “on the same terms and conditions as the

expired lease, except where the owner can demonstrate that the change is necessary

to comply with a specific requirement of law or regulation applicable to the building

or to leases for housing accommodations subject to the RSL, or with the approval of

the DHCR.” 9 NYCRR § 2522.5(g)(1). The RSL thus freezes lease terms—often

going back decades—and removes property owners’ ability to change such terms

even when the passage of time renders the terms unreasonable.

       71.    The RSL’s lease-renewal rights extend beyond the original tenant to a

broad range of individuals and family members, all of whom have statutory

“succession” rights to take over a tenant’s lease. See id. § 2520.6(o), § 2523.5(b).

In particular, the RSL grants succession rights to “any member” of the “tenant’s

                                            28
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 32 of 100 PageID #: 32



family … who has resided with the tenant in the housing accommodation as a

primary residence for a period of no less than two years, or where such person is a

‘senior citizen,’ or a ‘disabled person’ … for a period of no less than one year,

immediately prior to the permanent vacating of the housing accommodation by the

tenant, or from the inception of the tenancy or commencement of the relationship, if

for less than such periods.” 9 NYCRR § 2523.5(b)(1). The statute further defines

eligible “family” members as any “spouse, son, daughter, stepson, stepdaughter,

father, mother, stepfather, stepmother, brother, sister, grandfather, grandmother,

grandson, granddaughter, father-in-law, mother-in-law, son-in-law or daughter-in-

law of the tenant.” Id. § 2520.6(o). Additional persons entitled to succession rights

include “[a]ny other person residing with the tenant or permanent tenant in the

housing accommodation as a primary or principal residence, respectively, who can

prove emotional and financial commitment, and interdependence between such

person and the tenant or permanent tenant.” Id.

      72.    Family members do not need to satisfy the two-year residency

requirement if they fall within one of many exceptions, including if the individual

“(i) is engaged in active military duty; (ii) is enrolled as a full-time student; (iii) is

not in residence at the housing accommodation in accordance with a court order not

involving any term or provision of the lease, and not involving any grounds specified

in the Real Property Actions and Proceedings Law; (iv) is engaged in employment


                                           29
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 33 of 100 PageID #: 33



requiring temporary relocation from the housing accommodation; (v) is hospitalized

for medical treatment; or (vi) has such other reasonable grounds that shall be

determined by the DHCR upon application by such person.”                 9 NYCRR

§ 2523.5(b)(2).

      73.    A successor tenant need not acquire the property owner’s consent to

exercise these succession rights. As a consequence, property owners lack the right

to select their tenants, and must allow strangers, their families, and other

acquaintances to occupy and possess rent-stabilized apartments indefinitely.

      74.    In addition, tenants in rent-stabilized apartments have the right at any

time to sublet their apartments for two out of any four years. See N.Y.C. Admin.

Code § 26-511(c)(12)(f). A tenant who exercises this option retains the automatic

right to renew his or her lease, even if the sublease extends beyond the lease’s end,

as long as the tenant “has maintained the unit as his or her primary residence and

intends to occupy it as such at the expiration of the sublease.” Id.

      75.    Under the RSL, the tenant’s subleasing rights are broader than the

property owner’s rights. For example, a tenant may offer a sublet to any person he

or she chooses (subject to the property owner’s reasonable withholding of consent),

whereas a property owner generally may rent an apartment only to the current

occupant.




                                          30
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 34 of 100 PageID #: 34



      76.     Property owners may decline to renew a lease or recover an apartment

from an existing tenant only in narrow circumstances, most of which are in the

tenant’s control. In particular, a property owner may terminate a tenant’s lease if the

tenant fails to pay rent, violates a material obligation of the lease agreement, commits

a nuisance, or uses the apartment for unlawful purposes. See 9 NYCRR § 2524.3.

But these claims often cost tens of thousands of dollars to pursue, and even if the

property owner wins on the merits, courts still offer tenants the opportunity to cure

their breach, further cementing the tenant’s perpetual lease.         Under the 2019

Amendments, courts may allow tenants to remain in an apartment for up to one year

after the tenant has been determined by a court to be in breach of the lease, which is

typically many months after the breach occurs. See N.Y. RPAPL § 753.

      77.     As a result of the RSL’s lease-renewal, succession, and eviction

provisions, as implemented and continued by DHCR and Defendant RuthAnne

Visnauskas, property owners lack the ability to exclude others from their property

in all but a handful of extreme circumstances, effectively depriving them of the right

to exclude.

      78.     The RSL’s transfer of property rights from owners to tenants is

reflected in the large payments that rent-stabilized tenants routinely extract from

property owners who wish to use their buildings for other purposes. For example,

in 2015, two tenants in rent-stabilized apartments in Manhattan refused to vacate


                                          31
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 35 of 100 PageID #: 35



their units, thus blocking a major redevelopment project, until the owner paid them

$25 million to move out. In another case, a family of four paying $1,500 for a rent-

stabilized apartment in the Upper East Side obtained a buyout of $1,075,000. And

a group of tenants living in Williamsburg, paying $1,800 a month, banded together

and refused to be bought out until the property owner paid each person $188,000.

      79.    The RSL’s lease-renewal and eviction restrictions injure Plaintiffs in

several ways. For example, in or about 2010, Plaintiffs Dino, Dimos, and Vasiliki

Panagoulias were required to offer a renewal lease to a tenant to whom they would

not have voluntarily offered such a lease. Each of the other Plaintiffs has likewise

been required on one or more instances to offer a renewal lease to tenants to whom

they would not have voluntarily offered such a lease. Given the number of rent-

stabilized apartments owned by Plaintiffs, the RSL’s intrusion on Plaintiffs’ right to

exclude will continue for as long as the challenged RSL provisions remain in effect.

      80.    Plaintiffs are likewise injured by the RSL’s successorship provisions.

For example, an elderly tenant living in a rent-stabilized apartment owned by

Plaintiff Eighty Mulberry Realty Corporation passed away, at which point the

tenant’s children exercised succession rights with respect to the tenancy. These

children, now well into adulthood, continue to live in the apartment.            The

successorship provisions have thus extended the period during which Plaintiff




                                         32
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 36 of 100 PageID #: 36



Eighty Mulberry Realty Corporation has been deprived of its rights to use and

occupy the apartment, and to exclude others from occupying it.

             3.     The RSL Prevents Owners From Using Their Apartments
                    For Purposes Other Than Rent-Stabilized Housing.
      81.    The RSL imposes additional restrictions that prevent property owners

from using their apartments for purposes other than rent-stabilized housing. These

restrictions demonstrate that the RSL’s core function is, as supporters of the 2019

Amendments indicated, “to ensure that rent stabilized apartments remain rent

stabilized” and “protect” New York City’s “regulated housing stock.”

      82.    The RSL generally requires that the owner of a rent-stabilized

apartment must continue renting the apartment out to third parties.

      83.    There are four exceptions to that general rule, each of which is so

narrow that it is of little or no practical value to property owners.

      84.    First, a property owner may remove an apartment building from rent

stabilization—with the approval of DHCR—if the owner “seeks to demolish the

building.” 9 NYCRR § 2524.5(a)(2)(i). However, to exercise this option, the

property owner must proceed through a wall of red tape and go out of pocket to both

cover the costs of tenants’ relocation and pay them an additional cash stipend: The

owner must (1) submit to DHCR proof of financial ability to demolish the building

and that the appropriate city agency has approved the plans for demolishing the

building, id.; (2) serve each tenant with a termination notice at least 90 but not more

                                           33
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 37 of 100 PageID #: 37



than 150 days prior to the expiration of the tenant’s lease term, id. § 2524.2(c)(3);

(3) “pay all reasonable moving expenses” for tenants in the building and afford the

tenants “a reasonable period of time within which to vacate the housing

accommodation,” id. § 2524.5(a)(2)(ii)(a); (4) “relocate the tenant[s] to a suitable

housing accommodation … at the same or lower legal regulated rent in a closely

proximate area, or in a new residential building if constructed on the site, in which

case suitable interim housing shall be provided at no additional cost to the tenant[s],”

id. § 2524.5(a)(2)(ii)(b); and (5) make a “payment of a $5,000 stipend” to the tenant,

id. If the owner cannot find a suitable unit at the same or lower legal regulated rent,

then the owner must “pay the tenant a stipend equal to the difference in rent, at the

commencement of the occupancy by the tenant of the new housing accommodation,

between the subject housing accommodation and the housing accommodation to

which the tenant is relocated, multiplied by 72 months.” Id. (emphasis added). And

if the owner cannot find any suitable unit, then the owner must “pay the tenant a

stipend” calculated based on a “demolition stipend chart, at a set sum per room per

month multiplied by the actual number of rooms in the tenant’s current housing

accommodation, but no less than three rooms” and then “multiplied by 72 months.”

Id. (emphasis added). These stipends often exceed tens of thousands of dollars and

can range as high as $342,720. See, e.g., N.Y. State Division of Housing and

Community Renewal, Operational Bulletin 2009-1 at 6 (Feb. 10, 2009).


                                          34
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 38 of 100 PageID #: 38



      85.    The cost associated with complying with the RSL’s requirements for

demolishing a building containing rent-stabilized apartments can exceed the value

of the original building, the property owner’s available capital, or both.

Furthermore, these costs can dramatically increase if a single tenant challenges

whether the owner has complied with the requirements set forth in the preceding

paragraph, in which case the owner’s costs include not only the cost of buying out

the tenant, but also the costs of operating the building and servicing debt while the

tenant holds out. In all events, requiring an owner to demolish its building in order

to avoid the unconstitutional effects of the RSL is itself a taking.

      86.    Second, the RSL permits property owners to remove a building from

rent stabilization—without demolishing it—if the property owner “establishe[s] to

the satisfaction of the DHCR after a hearing, that he or she seeks in good faith to

withdraw any or all housing accommodations from both the housing and nonhousing

rental market without any intent to rent or sell all or any part of the land or structure”

and that the owner requires the property for use in “connection with a business he or

she owns and operates.” Id. § 2524.5(a)(1). Property owners thus cannot use this

provision to convert a rent-stabilized apartment building to commercial rental space,

or to any use other than a business that the property owner “owns and operates.”

      87.    Zoning requirements further limit the practical value of this exception.

On information and belief, the vast majority of rent-stabilized apartment buildings


                                           35
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 39 of 100 PageID #: 39



are in areas zoned for residential, rather than commercial use. Where applicable

zoning requirements do not permit commercial use, a property owner is unable to

make use of the personal-business-use exception. For example, the Certificate of

Occupancy for the apartment building owned and operated by Plaintiffs Dino,

Dimos, and Vasiliki Panagoulias permits two ground-level commercial occupancies,

but requires all other space within the building to be used for residential, rather than

commercial, purposes.

      88.    Running a business in a residential zone is highly restricted: A property

owner is limited to using 25 percent of his or her residence, or 500 square feet,

whichever is less, for the business, and New York City Zoning law excludes a host

of professions, including real estate offices, from being operated out of the home.

See Zoning Resolution of City of N.Y. § 12–10 (defining “home occupation”).

      89.    Even a property owner who can satisfy the stringent requirements of

§ 2524.5(a)(1) must “pay all reasonable moving expenses,” and either pay “a

reasonable stipend” or relocate tenants to “a suitable housing accommodation at the

same or lower regulated rent in a closely proximate area.” 9 NYCRR § 2524.5(c).

If such housing is unavailable, “the owner may be required to pay the difference in

rent between the subject housing accommodation and the new housing

accommodation to which the tenant is relocated for such period as the DHCR

determines, commencing with the occupancy of the new housing accommodation by


                                          36
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 40 of 100 PageID #: 40



the tenant.” Id. These significant cost impositions further demonstrate the illusory

character of the personal-business-use exception. And these compelled payments to

departing tenants are themselves a taking.

      90.    Third, a property owner may convert a rent-stabilized apartment

building into a co-op or condominium if at least 51 percent of tenants agree to

purchase their units. See Ch. 36 of the Laws of 2019, Part N, § 1 (amending § 352-

eeee(2)(c)). Tenants who do not want their units converted to condominiums are

entitled to continue renting the units at the rent-stabilized rate after the co-op or

condominium conversion takes place. See id. (amending § 352-eeee(2)(c)). By

requiring property owners to obtain purchase agreements from a majority of tenants,

the 2019 Amendments shift yet another core property right to tenants from property

owners.

      91.    Fourth, a property owner may withdraw a building from the rent-

stabilized housing market if the owner demonstrates to the satisfaction of the DHCR

that the owner is withdrawing the units in good faith without any intent to rent or

sell all or any part of the land or structure, the building presents a serious safety

hazard, and the cost of repairs “would substantially equal or exceed the assessed

valuation of the structure.” 9 NYCRR § 2524.5(a)(1)(ii). However, if the cost of

repairs is less than the value of the building, the owner is compelled by law to make




                                         37
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 41 of 100 PageID #: 41



the repairs and continue renting the apartments to third parties at the rent-stabilized

rate.

        92.   As a consequence of these restrictions, the RSL prohibits property

owners, including Plaintiffs, from retiring from the business of apartment leasing,

closing his or her building to tenants, or holding the property as a long-term

investment.

              4.    The RSL Significantly Reduces the Value of Rent-Stabilized
                    Apartments.
        93.   By drastically limiting rent increases, curtailing the ability of property

owners to recoup their costs, and making it virtually impossible to leave the rental

business, the RSL, as revised by the 2019 Amendments, reduces the value of rent-

stabilized apartments, including the rent-stabilized apartments owned by Plaintiffs.

        94.   New York City’s own financial data—compiled before the 2019

Amendments were enacted—confirms the dramatic difference in the value of

regulated buildings compared to unregulated buildings. The approximate value per

square foot of a rent-stabilized apartment building ranges from $57 to $126, whereas

the value of unregulated buildings of equivalent age ranges from $135 to $244.

        95.   The 2019 Amendments have further widened the gulf in property

values, as the Amendments serve only to further restrict the rights of property

owners.



                                          38
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 42 of 100 PageID #: 42



      96.    The 2019 Amendments have significantly reduced the value of the rent-

stabilized apartments owned by Plaintiffs.

      97.    The significant new restrictions imposed by the 2019 Amendments

have reduced the value of the rent-stabilized buildings owned by Plaintiffs 74

Pinehurst LLC, 141 Wadsworth LLC, 177 Wadsworth LLC, the 2019 Amendments

by 20 to 40 percent.

             5.     The RSL Interferes With Property Owners’ Investment-
                    Backed Expectations.
      98.    The restrictions imposed by the RSL, as amended by the 2019

Amendments, unduly interfere with property owners’ reasonable investment-backed

expectations, including by preventing property owners from earning a reasonable

return on their investments. The RSL therefore inflicts an uncompensated regulatory

taking, both facially and as applied to Plaintiffs.

             a)     Rent Restrictions

      99.    The RSL sets a legal rent for each rent-stabilized apartment, which is

the maximum amount that can be charged on a monthly basis in a lease for the

apartment. The legal regulated rent is computed by adding increases—such as those

set by the Rent Guidelines Board and other permitted increases that existed before

the 2019 Amendments—to the initial legal regulated rent set under the RSL in 1974.

See N.Y. Unconsol. Laws § 26-512(b); N.Y.C. Admin Code § 26-513.



                                           39
     Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 43 of 100 PageID #: 43



        100. Each year, the Rent Guidelines Board determines permissible

adjustments to the legal rent. See N.Y.C. Admin. Code § 26-510(b). Property

owners are prohibited from increasing the rent at a rate in excess of the Board-

approved adjustment, unless otherwise permitted by law. See 9 NYCRR §§ 2522.1,

2522.5.

        101. The increases approved by the Board in recent years have not kept pace

with the cost of owning and maintaining rent-stabilized apartments, including the

apartments owned by Plaintiffs. Since 2008, property owners’ operating costs have

increased by over 45 percent, but the Board’s permitted increases have not yet

reached 20 percent, see N.Y.C. Rent Guidelines Board, 2019 Income and Expense

Study                       (Apr.                     4,                    2019),

https://www1.nyc.gov/assets/rentguidelinesboard/pdf/ie19.pdf;      N.Y.C.     Rent

Guidelines Board, Rent Guidelines Board Apartment Orders #1 through #51 (1969

to      2020),     https://www1.nyc.gov/assets/rentguidelinesboard/pdf/guidelines/

aptorders.pdf:




                                         40
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 44 of 100 PageID #: 44




      102. Prior to enactment of the 2019 Amendments, the RSL provided

property owners with tools—such as vacancy increases and luxury decontrol—to

increase rents beyond the level authorized in annual Board-authorized adjustments

and thereby offset the shortfall shown in the graph above. This system benefitted

long-term tenants, too, because it provided meaningful incentives for property

owners to invest in and improve rent-stabilized buildings over time. By repealing

or substantially narrowing these critical components of the RSL, the 2019

Amendments eliminated property owners’ ability to earn a reasonable return on their

investments—and in many instances to cover their operating costs.

      103. Defendants David Reiss, Cecelia Joza, Alex Schwarz, German Tejeda,

May Yu, Patti Stone, J. Scott Walsh, Leah Goodridge, and Shelia Garcia, as Chair

and Members of the Rent Guidelines Board, respectively, have limited the rent

                                        41
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 45 of 100 PageID #: 45



increases for rent-stabilized units, thus preventing Plaintiffs from charging

reasonable rates for their property, and from fully recovering their costs.

      104. Prior to enactment of the 2019 Amendments, the RSL provided

additional mechanisms for property owners to adjust the rent for rent-stabilized

apartments, including provisions that authorized rent increases upon a vacancy and

an even greater increase upon a vacancy following a tenancy exceeding eight years.

The 2019 Amendments repealed these provisions, further interfering with property

owners’ investment-backed expectations.

      105. The 2019 Amendments also eliminate the Rent Guidelines Board’s

discretion to increase the legal regulated rent based on a vacancy or the rental cost

of a unit. See Ch. 36 of the Laws of 2019, Part C. As amended, the RSL provides

that the Board “shall not establish annual guidelines for rent adjustments based on

the current rental cost of a unit or on the amount of time that has elapsed since

another rent increase was authorized pursuant to this title.” Id. Part C, § 4.

      106. These restrictions injure Plaintiffs by forcing them to lease the rent-

stabilized apartments they own at substantially below-market rates. For example,

the legal regulated rent for one-bedroom rent-stabilized apartments owned and

operated by Plaintiffs Dino, Dimos, and Vasiliki Panagoulias is as low as $890 per

month, whereas similar apartments in the same building not governed by the RSL

rent for approximately $1700 per month.           Plaintiff Eighty Mulberry Realty


                                          42
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 46 of 100 PageID #: 46



Corporation likewise leases its rent-stabilized apartments for approximately $400-

$500 per month, whereas comparable unregulated apartments in the same building

rent for between approximately $1900 and $2800 per month. There are similar

disparities between the legal regulated rent and market-rate rents for rent-stabilized

apartments owned by Plaintiffs 74 Pinehurst LLC, 141 Wadsworth LLC, and 177

Wadsworth LLC.

      107. Moreover, the reduction in property value caused by the 2019

Amendments jeopardizes the ability of Plaintiffs 74 Pinehurst LLC, 141 Wadsworth

LLC, and 177 Wadsworth LLC to refinance their mortgages in the future.

             b)    Elimination of Decontrol Mechanisms

      108. The 2019 Amendments further undermine the investment-backed

expectations of property owners, including Plaintiffs Dino, Dimos, and Vasiliki

Panagoulias and Plaintiff Eighty Mulberry Corporation, by repealing the luxury- and

high-income decontrol provisions described above, which permitted owners to

remove apartments from rent stabilization when (a) an apartment with a maximum

legal rent of more than $2,774.76 became vacant or (b) such an apartment was

occupied by a tenant who earned more than $200,000 in two consecutive years.

Many property owners, including Plaintiffs Dino, Dimos, and Vasiliki Panagoulias

and Plaintiff Eighty Mulberry Realty Corporation, undertook significant capital

improvements, improving the quality of their units, with the expectation that the


                                         43
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 47 of 100 PageID #: 47



apartments could be converted to market-rate rentals under the luxury- and high-

income decontrol provisions.

      109. Repeal of the luxury- and high-income decontrol provisions eliminated

the only mechanisms to transition a rent-stabilized apartment into a market-rate

rental unit. Apartments subject to rent stabilization now must remain rent stabilized

regardless of the monthly rent, the tenant’s income, or other factors. The luxury-

and high-income decontrol provisions had been the law for over 25 years, and

formed the backbone of property owners’ reasonable investment-backed

expectations that they could eventually charge market rents for their units. Property

owners, including Plaintiffs Dino, Dimos, and Vasiliki Panagoulias and Plaintiff

Eighty Mulberry Realty Corporation, thus purchased and invested in their units with

that understanding. The 2019 Amendments undermine those expectations. See

Testimony of Benjamin Dulchin, N.Y. Sen. Hearing (May 16, 2019),

https://www.nysenate.gov/transcripts/public-hearing-05-16-19-brooklyn-rent-

regulation-finaltxt. This change illustrates the conflict between the practical effects

of the 2019 Amendments and the RSL’s stated goal of facilitating a “transition from

regulation to a normal market of free bargaining between landlord and tenant.” N.Y.

Unconsol. Law § 8622.

      110. Eliminating the luxury- and high-income decontrol provisions will not

increase the stock of affordable housing in New York City, but instead will permit


                                          44
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 48 of 100 PageID #: 48



high-income individuals to take advantage of rents at below-market rates. Cf. Stahl

Assocs. Co. v. State Div. of Hous. & Cmty. Renewal, Office of Rent Admin., 148

A.D.2d 258, 261 (N.Y. App. Div. 1989) (rent-regulated apartment possessed by

individual who owned a home and a “vacation retreat,” whose “children spen[t] the

summer in Europe with his wife”; and whose “four cars [we]re registered in upstate

New York”). As the Appellate Division, First Department recognized in Noto v

Bedford Apartments Co., 21 A.D.3d 762, 765 (N.Y. App. Div. 2005), the 1993

amendments establishing luxury- and high-income decontrol provisions were “an

attempt to restore some rationality to a system which provides the bulk of its benefits

to high income tenants” and a “recogni[tion] that there is no reason why public and

private resources should be expended to subsidize rents for [such] households.” Id.

(internal quotation marks omitted).

      111. Plaintiffs Dino, Dimos, and Vasiliki Panagoulias and Eighty Mulberry

Realty Corporation have been and will continue to be adversely affected by

elimination of the decontrol provisions.

      112. For example, before enactment of the 2019 Amendments, Plaintiffs

Dino, Dimos, and Vasiliki Panagoulias utilized the RSL’s decontrol provisions to

deregulate four apartments in their building. These Plaintiffs would have continued

to utilize the decontrol provisions to deregulate additional rent-stabilized apartments,

including a three-bedroom apartment that likely would have been subject to luxury


                                           45
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 49 of 100 PageID #: 49



decontrol upon the unit’s next vacancy.        Due to the 2019 Amendments, that

apartment will remain subject to the RSL.

         113. Similarly, Plaintiff Eighty Mulberry Realty Corporation removed

apartments from rent stabilization pursuant to the decontrol provisions prior to

enactment of the 2019 Amendments, and planned to continue doing so. As a result

of the 2019 Amendments, the 15 rent-stabilized apartments owned by Eighty

Mulberry Realty Corporation will remain subject to the RSL.

              c)    Lock-In of Preferential Rents

         114. The 2019 Amendments also frustrate the ability of property owners,

including Plaintiffs, to earn a reasonable rate of return by requiring property owners

to continue charging a reduced, “preferential” rent even after a lease expires.

         115. As a way of enticing new tenants to rent an apartment or for other

purposes, property owners frequently offer a preferential rate below the legal

regulated rent. Prior to the 2019 Amendments, the RSL provided that the property

owner could discontinue a preferential rent when a lease is renewed and instead

charge any amount up to the legal regulated rent. Accordingly, a property owner’s

agreement to a preferential rent during one lease term did not deprive the property

owner of flexibility to offer other rents (whether preferential or not) in future lease

terms.




                                          46
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 50 of 100 PageID #: 50



      116. The 2019 Amendments strip property owners of that flexibility by

locking in preferential rents for the life of a tenancy. Under the 2019 Amendments,

the amount charged to an existing tenant may not exceed the rent charged prior to

renewal, adjusted by the applicable Board-authorized increase. See Ch. 36 of the

Laws of 2019, Part E, § 2.

      117.    The 2019 Amendments thus create a strong incentive for property

owners not to grant preferential rents for new tenancies, and likewise benefit affluent

tenants with the resources to pay non-preferential rents, rather than low-income

individuals most in need of aid.

      118. The 2019 Amendments lock in preferential rents (subject to increases

at the discretion of the Rent Guidelines Board) regardless of the terms of past leases

or the parties’ course of dealing. Under Part E of the 2019 Amendments, where a

tenant is “subject to a lease on or after the effective date” of the Amendments or

where a tenant “is or was entitled to receive a renewal or vacancy lease on or after

such date,” “upon renewal of such lease,” the rent “shall be no more than the rent

charged to and paid by the tenant prior to that renewal” (subject to increases at the

discretion of the Rent Guidelines Board), unless the building is subject to a

regulatory agreement with a local government agency, receives federal rental

assistance, and the rents are set by a federal, state or local government agency. Ch.

36 of the Laws of 2019, Part E, § 2.


                                          47
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 51 of 100 PageID #: 51



      119. Accordingly, a property owner can no longer renew a tenant’s lease at

the legal regulated rent if the tenant’s previous rent was at a lower, preferential rent.

Property owners who offered preferential rents under the previous regime with the

understanding that they could later raise rates up to the legal rent—or who included

lease riders expressly stating that a preferential rent was valid only for a particular

lease term—are now limited to the lower rate, subject only to increases at the

discretion of the Rent Guidelines Board.

      120. Prior to enactment of the 2019 Amendments, all Plaintiffs leased one

or more rent-stabilized apartments to a tenant at a preferential rate. As a result of

the 2019 Amendments, the preferential rate, rather than the legal regulated rent, must

now serve as the basis for the rent for the duration of the tenancy—depriving

Plaintiffs of significant income as a result.

      121. The 2019 Amendments do not exempt already signed contracts. Thus,

the RSL now forces property owners to reduce the rent for leases executed before

the 2019 Amendments became effective on June 14, 2019, and which were operative

on that date.

      122. A Fact Sheet published by DHCR confirms that “tenants that were

paying a preferential rent as of June 14, 2019, retain the preferential rent for the life

of the tenancy.” The Fact Sheet states that such a tenant retains his or her preferential

rent even if, before June 14, 2019, the tenant executed a lease renewal that eliminated


                                           48
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 52 of 100 PageID #: 52



or reduced the preferential rent. DHCR’s Fact Sheet illustrates this point with an

example:

             Ms. Sanchez has a lease with a preferential rent of $1,000,
             set to expire on 6/30/19. Ms. Sanchez signed a one year
             renewal lease on 4/30/2019 and returned it the same day.
             The renewal lease was effective 7/1/19. The renewal lease
             cited a legal regulated rent of $1,218 but ended the
             preferential rent which was $1,000.

             . . . On July 1, 2019, when Ms. Sanchez’s one year renewal
             lease begins, the legal regulated rent will increase by 1.5%
             From $1,200 to $1,218 due to the annual rent guidelines
             board increase. However, the preferential rent will also
             increase by 1.5% to $1,015. Ms. Sanchez will pay the
             $1,015 preferential rent.

(emphasis in original).

      123. Because lease renewal offers must by law be sent out months before a

lease ends, many property owners and tenants executed leases beginning in July or

August 2019 before the 2019 Amendments were enacted. Where the rental rate in

these contracts exceeds a preferential rent in the preceding lease agreement as

adjusted by the Rent Guidelines Board annual increase, the rent charged under the

new lease must now be changed.

      124. For example, in March 2019, a tenant of Plaintiff 74 Pinehurst LLC had

a lease with a preferential rent that was due to expire on July 31, 2019. On March

21, 2019, Plaintiff 74 Pinehurst LLC sent the tenant an offer to renew the lease for

one year at a higher (but still preferential) monthly rent. This amount represented


                                         49
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 53 of 100 PageID #: 53



an increase greater than the increase now permitted by the Board’s guidelines. On

May 11, 2019, the tenant signed the lease offer. Following the 2019 Amendments

to the RSL, however, Plaintiff 74 Pinehurst LLC may charge only the preferential

rent from the parties’ preceding lease agreement as adjusted by the Board’s

guidelines, notwithstanding the parties’ executed lease agreement for a higher

amount.

      125. Similarly, in May 2019, another tenant of Plaintiff 74 Pinehurst LLC

had a lease with a preferential rent that was due to expire on August 31, 2019. On

May 15, 2019, Plaintiff 74 Pinehurst LLC sent the tenant an offer to renew the lease

for one year at a higher (but still preferential) monthly rate. This amount reflected

an increase greater than the increase now permitted by the Board’s guidelines. On

June 10, 2019, the tenant signed the lease offer. Following the 2019 Amendments

to the RSL, however, Plaintiff 74 Pinehurst LLC may charge only the preferential

rent from the parties’ preceding lease agreement as adjusted by the Board’s

guidelines, notwithstanding the parties’ executed lease agreement for a higher

amount.

      126. The requirements for owners to continue charging preferential rents are

implemented and enforced by DHCR and Defendant RuthAnne Visnauskas. See

N.Y.C. Admin. Code § 26-511(b) (“no such amendments shall be promulgated

except by action of the commissioner of the division of housing and community


                                         50
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 54 of 100 PageID #: 54



renewal”); id. § 26-511(c)(14) (code must incorporate requirements on charging

preferential rent).

             d)       Changes to MCI and IAI Rules

      127. The 2019 Amendments exacerbate the harms described above by

curtailing property owners’ ability to recover the costs of individual apartment

improvements (IAIs) and major capital improvements (MCIs). These limitations are

implemented by DHCR and Defendant RuthAnne Visnauskas. See N.Y.C. Admin.

Code § 26-511(b) (“no such amendments shall be promulgated except by action of

the commissioner of the division of housing and community renewal”); id. § 26-

511(c)(6), (14) (code must incorporate limitations on MCIs and IAIs).

      128. As amended, the RSL prohibits property owners from factoring more

than $15,000 in IAIs into an apartment’s rent over a period of 15 years. The $15,000

cap applies regardless of the actual cost of the improvements and regardless of

whether the improvements were necessary to comply with legal requirements.

Moreover, a property owner may recover no more than 1/180th of the total cost (up

to $15,000) of the IAIs each month for buildings with more than 35 units, as opposed

to 1/60th of the cost (without limitation) prior to enactment of the 2019

Amendments. For buildings with 35 or fewer units, property owners can now

recover 1/168th of the total cost (up to $15,000) of IAIs each month, as opposed to




                                         51
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 55 of 100 PageID #: 55



1/40th of the cost (without limitation) prior to enactment of the 2019 Amendments.

See Ch. 36 of the Laws of 2019, Part K, § 2.

      129. The 2019 Amendments further limit the “cost” that may be recovered

by “excluding finance charges and any costs that exceed reasonable costs established

by rules and regulations promulgated by the division of housing and community

renewal.” Id. Those rules and regulations, implemented by DHCR and Defendant

RuthAnne Visnauskas, must include “(i) requirements for work to be done by

licensed contractors and prohibit common ownership between the landlord and the

contractor or vendor” and “(ii) a requirement that the owner resolve within the

dwelling space all outstanding hazardous or immediately hazardous violations.” Id.

In addition, property owners must obtain informed tenant consent to make IAIs to

non-vacant units.

      130. Property owners also must discontinue these modest increases after 30

years “inclusive of any increases granted by the rent guidelines board.” Id.

      131. The new, reduced cap for recovery of IAIs will not provide the revenue

that property owners need to maintain their rent-stabilized units, which generally are

located in aging, pre-1974 buildings and thus require constant upkeep and

renovations. As owners of market-rate units continue to improve their stock, the

restrictions adopted by the 2019 Amendments will only increase the disparity in

quality between rent-stabilized and market-rate housing.


                                         52
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 56 of 100 PageID #: 56



      132. The 2019 Amendments also severely curtail property owners’ ability to

recover the cost of MCIs, such as roof replacements and installation of new boilers,

heating and cooling systems, and electrical systems. Under Part K of the 2019

Amendments, a property owner may increase the monthly rent of a stabilized

apartment by only 2 percent in any twelve-month period to recoup the cost of such

improvements, down from 6 percent under the prior regime.

      133. This limitation applies not only to future MCIs, but also retroactively

to MCIs approved between June 16, 2012 and June 16, 2019, for renewal leases

starting after June 14, 2019. See id., Part K, § 4 (as amended June 16, 2019). This

limitation further harms property owners, as it can take years for DHCR to process

and approve MCI applications. The 2019 Amendments also allow tenants to

“answer or reply” to an application for an MCI increase, further slowing the process

for MCI approvals. Id.

      134. The Amendments have also lengthened the amortization period over

which property owners may recoup their costs from 8 years to 12 years for buildings

with 35 or fewer units and from 9 years to 12.5 years for buildings with more than

35 units. See Ch. 36 of the Laws of 2019, Part K, § 11.

      135. As with charges to cover the cost of IAIs, rent increases for MCIs must

be discontinued after 30 years inclusive of any increases granted by the rent

guidelines board. See id., Part K, § 4.


                                          53
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 57 of 100 PageID #: 57



      136. Moreover, these limitations are not applied to the actual costs that

owners incur in MCIs. Instead DHCR, under Defendant RuthAnne Visnauskas,

must promulgate rules that “establish a schedule of reasonable costs for major capital

improvements, which shall set a ceiling for what can be recovered through a

temporary major capital improvement increase.” Id. Such “reasonable costs” do not

take into account the specific circumstances of a building such as ancillary costs that

owners encounter while making improvements. The 2019 Amendments require

DHCR to “establish the criteria for eligibility of a temporary major capital

improvement increase including the type of improvement, which shall be essential

for the preservation, energy efficiency, functionality or infrastructure of the entire

building, … but shall not be for operational costs or unnecessary cosmetic

improvements,” further limiting the costs that can be recovered. Id. Moreover, any

improvements must “be depreciable pursuant to the Internal Revenue Service,” must

“directly or indirectly benefit all tenants” and cannot be for “work done in individual

apartments that is otherwise not an improvement to an entire building.” Id. No

portion of MCI costs that are incurred but fall outside these parameters are

recoverable.

      137. The MCI and IAI rules also fail to account for credit losses or

vacancies. For example, where a tenant does not pay his rent and the owner spends

two years removing the tenant, the property owner has lost two of his 30 years for


                                          54
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 58 of 100 PageID #: 58



recovering the cost of an improvement. Nothing in the RSL permits the property

owner to make up for those lost years. Similarly, if a unit is vacant during the 30-

year recovery period, the corresponding proportion of the MCI or IAI is lost.

      138. Property owners relied on prior law when making significant

investments in rent-stabilized housing, based on rent rolls (i.e., a building’s total

rental income), decontrol mechanisms, and renovation-recapture provisions

available under that regime. These features of the prior law provided property

owners and investors with certainty that investments in rent-stabilized housing

would yield a modest, but nevertheless reasonable and predictable return. The 2019

Amendments upset that framework and undercut the value of Plaintiffs’ rent-

stabilized apartments by substantially reducing rent rolls, eliminating decontrol

mechanisms, and limiting property owners’ ability to recapture the full cost of IAIs

and MCIs.

      139. For example, Plaintiff 141 Wadsworth LLC completed a major

electrical improvement project in early 2019 and promptly filed an application with

DHCR for rent increases on the basis of this MCI. The project cost approximately

$80,000. At the time of the project and at the time of Plaintiff 141 Wadsworth LLC’s

filing of its application with DHCR, Plaintiff 141 Wadsworth LLC reasonably

believed that it would be entitled to rent increases consistent with the rules that

governed MCIs prior to the 2019 Amendments. DHCR, however, took no action on


                                         55
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 59 of 100 PageID #: 59



Plaintiff 141 Wadsworth LLC’s application prior to June 14, 2019, and indeed,

DHCR still has not acted on the application. Now, following the 2019 Amendments,

Plaintiff 141 Wadsworth LLC cannot obtain the rent increases to which it reasonably

believed it was entitled when it completed its MCI and filed its application with

DHCR.

       140. In addition, before the enactment of the 2019 Amendments, Plaintiff

177 Wadsworth undertook an extensive replacement of gas piping for the

distribution of cooking gas used in the stoves in the units in its building. Plaintiff

177 Wadsworth’s MCI application for this project remains pending and now will be

governed by the MCI rules put in place by the 2019 Amendments, instead of the

MCI rules that applied when Plaintiff 177 Wadsworth made the investment. Had

Plaintiff 177 Wadsworth known that the MCI rules would radically change in the

2019 Amendments, it would not have undertaken the gas piping project, and instead

would have installed electric stoves.

      141. As another example, the 2019 Amendments have prevented Plaintiff

Eighty Mulberry Realty Corporation from recovering investments made prior to the

2019 Amendments’ enactment. Plaintiff Eighty Mulberry Realty Corporation began

multiple renovations of stabilized units in April and May 2019, under the reasonable

belief that once the renovations were complete, it would be entitled to rent increases

consistent with the IAI rules in place before the 2019 Amendments. While the


                                         56
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 60 of 100 PageID #: 60



renovations were in progress, the 2019 Amendments were passed and went into

effect. Now, following the 2019 Amendments, Plaintiff Eighty Mulberry Realty

Corporation cannot obtain the rent increases to which it reasonably believed it was

entitled when it undertook the apartment renovations and has determined that it

cannot recoup the costs of the renovations by renting out the renovated units

indefinitely at the below-market rents mandated by the 2019 Amendments.

      142. The 2019 Amendments likewise have prevented Plaintiffs from making

investments in their properties that they would have made under prior law but now

can no longer afford. For example, before the 2019 Amendments, Plaintiffs Dino,

Dimos, and Vasiliki Panagoulias were planning on undertaking two MCIs for their

building: (i) a front and rear brick-pointing project estimated to cost more than

$75,000, and (ii) a project to repair or replace a portion of the roof of the building

and to install a new drainage system to prevent rainwater from entering the building.

Under current conditions, whenever the building experiences heavy rain, Plaintiff

Dino Panagoulias must manually remove rainwater from the building’s roof to

ensure that the rainwater does not overwhelm the drainage system and enter the

building’s stairwell. Because of the restrictions on MCI-related rent increases

imposed by the 2019 Amendments, Plaintiffs Dino, Dimos, and Vasiliki Panagoulias

no longer can afford to undertake either of the MCI projects that they had planned

for their building, and consequently they have not proceeded with those projects.


                                         57
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 61 of 100 PageID #: 61



      143. Plaintiffs similarly have dropped or cut back plans to undertake IAIs in

their stabilized units as a result of the 2019 Amendments.

             e)     Changes to Eviction Procedures

      144. In addition to the changes described above, the 2019 Amendments also

significantly alter the procedures for evicting tenants who fail to pay rent or breach

their leases in other ways, and for recovering unpaid rent from such tenants. See Ch.

36 of the Laws of 2019, Part M.

      145. For example, as noted above, courts may allow tenants to remain in an

apartment for up to one year after the tenant is determined by a court to be in breach

of the lease, which typically occurs many months after the breach occurs. See N.Y.

RPAPL § 753. In exercising this authority, the court must consider, among other

things, the tenant’s health, enrollment of any resident children in local schools, and

“any other life extenuating circumstance affecting the ability” of the tenant(s) “to

relocate and maintain [their] quality of life.” Id.

      146. The 2019 Amendments further provide that execution of a warrant of

eviction is limited to the person (or persons) named, such that any person residing

in an apartment other than the named parties—whether or not the person is lawfully

entitled to occupy the unit—may not be evicted. See N.Y. RPAPL § 749.




                                          58
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 62 of 100 PageID #: 62



      147. In addition, the 2019 Amendments provide that a court shall vacate a

warrant of eviction if a tenant makes payment at any time prior to execution, unless

the property owner can show that the tenant withheld payment in bad faith. See id.

      148. These provisions, together with the remainder of Part M of the 2019

Amendments, severely limit—and in many instances effectively render

unavailable—property owners’ ability to recover rent-stabilized units from tenants

who fail to pay any rent whatsoever or who otherwise violate the terms of their

tenancies.

              6.   The RSL’s Hardship Process Does Not Cure the Law’s
                   Constitutional Defects

      149. The RSL’s hardship exemption process, which is enforced and

implemented by DHCR and Defendant RuthAnne Visnauskas, does not provide

relief to property owners. That process provides, in theory, a mechanism for

property owners to ask DHCR to increase rents above the legal regulated rent in two

narrow situations, where the property owners suffer a “comparative” or “alternative”

hardship.

      150. DHCR’s own Fact Sheet regarding the hardship process concedes that

the process offers a remedy only in “unusual situation[s].” See N.Y. Division of

Housing      and   Community     Renewal,    Fact    Sheet    #39   (June    2019),

https://hcr.ny.gov/system/files/documents/2019/11/fact-sheet-39.pdf.



                                        59
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 63 of 100 PageID #: 63



      151. Under the comparative hardship test, the property owner must show that

the legal regulated rent is “not sufficient to enable the owner to maintain

approximately the same average annual net income (which shall be computed

without regard to debt service, financing costs or management fees)” over a three-

year period ending on, or within six months of, the date of the hardship application,

as compared to either (1) the building’s annual net income from 1968 to 1970 (for

buildings constructed before 1968), (2) the building’s annual net income from the

first three years of operation (for buildings constructed after 1968), or (3) if title of

the building has been transferred, the first three years of operation under the new

owner, so long as there was (a) a bona fide transfer of the entire building, (b) the

new owner cannot obtain the relevant records from 1968 to 1970 despite diligent

efforts, and (c) the owner has six years of financial data from his or her continuous

and uninterrupted operation of the building. See N.Y. Admin. Code § 26-511(c)(6).

      152. These requirements make the comparative hardship process a nullity.

In general, property owners may obtain an increase only if their three-year annual

net income is less than a similar period from 50 years ago. With no adjustment for

inflation, apartments seldom generate less net income than in 1970. Furthermore,

and critically, the application process excludes debt service, financing costs, and

management fees, which are important parts of a property owner’s costs. An

owner’s interest payments on a mortgage thus are not includable expenses. This


                                           60
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 64 of 100 PageID #: 64



feature alone renders the comparative hardship exemption de facto unavailable for

many properties subject to a mortgage. And even if a hardship increase is granted,

the resulting annual gross rents cannot exceed the sum of “(i) the annual operating

expenses, (ii) an allowance for management services as determined by the

commissioner, (iii) actual annual mortgage debt service (interest and amortization)

…, and (iv) eight and one-half percent of that portion of the fair market value of the

property which exceeds the unpaid principal amount of the mortgage indebtedness.”

N.Y.C. Admin. Code § 26-511(c)(6).

      153. The rent-stabilized apartments owned by Plaintiffs 74 Pinehurst LLC,

141 Wadsworth LLC, 177 Wadsworth LLC are owned subject to mortgages and thus

the comparative hardship exemption is de facto unavailable.

      154. The alternative hardship exemption is equally unavailing.              Only

property owners who have owned their buildings for three years are eligible for the

exemption. See 9 NYCRR § 2522.4(c)(2)(x). Owners who purchase their buildings

and immediately suffer losses as a result of rent regulation must suffer for three years

before they may obtain relief under the alternative hardship process.

      155. For a property owner to be eligible to receive the exemption, the

property owner must show that the Rent Guidelines Board increases are “not

sufficient to enable the owner to maintain an annual gross rent income for such

building which exceeds the annual operating expenses of such building by a sum


                                          61
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 65 of 100 PageID #: 65



equal to at least five percent of such gross rent.” N.Y.C. Admin. Code § 26-

511(c)(6-a). Operating expenses “shall consist of the actual, reasonable, costs of

fuel, labor, utilities, taxes, other than income or corporate franchise taxes, fees,

permits, necessary contracted services and noncapital repairs, insurance, parts and

supplies, management fees and other administrative costs and mortgage interest.”

Id. Capital improvement costs, a critical part of a building’s expenses, are excluded.

And an owner can only obtain an increase “as may be required to maintain” a five

percent return, id.; but such a return—excluding capital improvement expenses—is

not sufficient to maintain a profitable rental business.

      156. Under both the comparative and alternative hardship processes, any

increase in rent “shall not exceed six percent” with any “dollar excess above” six

percent “to be spread forward in similar increments and added to the rent as

established or set in future years.” Id. § 26-511(c)(6), (6-a). If an owner requires

more than a six percent rent increase to stay profitable, he cannot obtain such a return

until some unspecified time in the future.

      157. On information and belief, the restrictions on the comparative and

alternative hardship processes result in few applications being filed, and even fewer

being granted.

      158. More fundamentally, the RSL’s hardship process is incapable of

providing relief other than increased rental rates. Thus, a property owner aggrieved


                                          62
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 66 of 100 PageID #: 66



by his or her inability to recover an apartment for personal use, by the inability to

exclude tenants, or by restrictions preventing a building from being put to uses other

than rent-stabilized housing, cannot obtain relief through the hardship process.

      D.     Rent-Stabilization Laws Are Economically Self-Defeating
      159. Basic principles of supply and demand demonstrate that rent

stabilization laws are counterproductive and consistently fail to generate more

affordable housing. To the contrary, such laws lead to less and lower-quality

housing.

      160. As economist and New York Times columnist Paul Krugman wrote in

2000, “[t]he analysis of rent control is among the best-understood issues in all of

economics, and—among economists, anyway—one of the least controversial.” Paul

Krugman, Reckonings; A Rent Affair, N.Y. Times (June 7, 2000). According to

Krugman, rent regulation “[p]redictabl[y]” causes “[s]ky-high rents on uncontrolled

apartments, because desperate renters have nowhere to go—and the absence of new

apartment construction, despite those high rents, because [property owners] fear that

controls will be extended.” Id.

      161. Studies have demonstrated, time and again, that rent regulation reduces

the quality and quantity of housing. That consensus has existed since the inception

of economic research regarding rent controls more than 70 years ago.               Rent




                                         63
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 67 of 100 PageID #: 67



regulation causes these harms because rent laws artificially limit the supply of rental

housing.

      162. A recent empirical study on the expansion of rent control in San

Francisco in 1994 confirmed that “while rent control prevents displacement of

incumbent renters in the short term, the lost rental housing supply likely drove up

market rents in the long term, ultimately undermining the goals of the law.” Rebecca

Diamond, Tim McQuaide, & Franklin Qian, The Effects of Rent Control Expansion

on Tenants, Landlords, and Inequality: Evidence from San Francisco (Mar. 4, 2019),

https://web.stanford.edu/~diamondr/DMQ.pdf (Effects of Rent Control). According

to the study’s lead researcher, Professor Rebecca Diamond of Stanford University,

the San Francisco rent regulations “dramatically limited the supply of rental

housing” and effectively told property owners, “It’s much more profitable to cater

to high-income housing taste than low-income housing tastes.” Tanvi Misra, Rent

Control: a Reckoning, CityLab (Jan. 19, 2018) (quoting Rebecca Diamond),

https://www.citylab.com/equity/2018/01/rent-control-a-reckoning/551168/.              In

effect, the rent regulations functioned as “a transfer from future renters in the city to

renters in 1994,” when the law took effect, “dr[iving] up citywide rents, damaging

housing affordability for future renters, and counteracting the stated claims of the

law.” Effects of Rent Control, supra, at 3, 24.




                                           64
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 68 of 100 PageID #: 68



       163. The 1994 study concluded that although rent regulation “appears to

help current tenants in the short run, in the long run it decreases affordability, fuels

gentrification, and creates negative spillovers on the surrounding neighborhood.”

The study similarly concluded that “[f]orcing [property owners] to provide insurance

to tenants against rent increases can ultimately be counterproductive.” Rebecca

Diamond, What Does Economic Evidence Tell Us About the Effects of Rent

Control?, Brookings Inst. (Oct. 18, 2018), https://www.brookings.edu/research/

what-does-economic-evidence-tell-us-about-the-effects-of-rent-control/.

       164. A study on the elimination of rent control in Cambridge, Massachusetts

in the 1990s likewise confirmed that rent regulation “decreases the quantity of rental

housing supplied and decreases unit quality.” David P. Sims, Out of Control: What

Can We Learn from the end of Massachusetts Rent Control?, 61 J. Urban Econ. 129,

130 (2007). The study determined that rent regulation primarily assisted groups

other than low-income families, with a greater percentage of rent-controlled units

occupied by tenants in the top half of income distribution than by those in the lowest

quartile.

       165. Studies of rent control and rent stabilization in New York City have

produced similar results. For example, a landmark study of New York’s rent control

system in the late 1960s concluded that rent control is a “very poorly focused

redistribution device” because “[t]here is nothing approaching equal treatment of


                                          65
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 69 of 100 PageID #: 69



equals among the beneficiaries of rent control.” Edgar O. Olsen, An Econometric

Analysis of Rent Control, 80 J. Pol. Econ. 6, 1096 (1972) (Econometric Analysis).

Another study based on data from the late 1960s concluded that rent controls had “a

large deleterious impact on rental structure quality, particularly in smaller

buildings.” Joseph Gyourko & Peter Linneman, Rent Controls and Rental Housing

Quality: A Note on the Effects New York City’s Old Controls, 27 J. Urban Econ. 398,

399 (1990). And a 1987 study concluded that the “targeting” of both rent control

and rent stabilization benefits “was poor.” Peter Linneman, The Effect of Rent

Control on the Distribution of Income among New York City Renters, 22 J. Urban

Econ. 14, 15 (1987).

      166. A 2003 study by the Harvard economist Edward Glaeser and his

colleague, Erzo Luttmer, determined that rent regulation in New York City has

resulted in the misallocation of a significant proportion of apartments, meaning that

tenants’ units were either larger or smaller than they would be in the absence of rent

control and stabilization. The study concluded that “this misallocation of bedrooms

leads to a loss in welfare which could be well over $500 million annually to the

consumers of New York, before we even consider the social losses due to

undersupply of housing.” Due to the existing rent control laws, approximately 20

percent of the apartments in New York City were “in the wrong hands.” Edward L.




                                         66
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 70 of 100 PageID #: 70



Glaeser & Erzo F.P. Luttmer, The Misallocation of Housing Under Rent Control, 93

Am. Econ. Rev. 1027 (2003).

      167. Research demonstrates that by distorting the rental marketplace, rent

regulation also drives up prices in uncontrolled units. A 1993 study by Steven B.

Caudill, for example, concluded that rents in uncontrolled units in New York City

were between 22 and 25 percent higher than they would be in the absence of New

York’s rent-stabilization and rent-control laws. Steven B. Caudill, Estimating the

Costs of Partial-Coverage Rent Controls: A Stochastic Frontier Approach, 75 Rev.

Econ. & Stat. 727, 731 (Nov. 1993).

      168. Other studies have concluded that New York City’s existing rent

laws—perpetuated and expanded by the 2019 Amendments—leave lower-income

tenants worse off than if there had been no regulation at all. A 1999 paper

determined that “due to the higher price in the unregulated market” for rental units

driven by rent regulation, “on average, tenants in rent stabilized and ‘old style’ rent

control units would be better off if controls had never been established,” since they

would have “faced a lower price of housing in the uncontrolled sector and would

find units in the free sector that better fit their needs.” Dirk K. Early, Rent Control,

Rental Housing Supply, and the Distribution of Tenant Benefits, 48 J. Urban Econ.

185, 202 (2000).




                                          67
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 71 of 100 PageID #: 71



      169. Moreover, although the RSL applies only so long as the residential

vacancy rate in New York City is below 5 percent, the regime itself causes and will

continue to cause the vacancy rate to remain below 5 percent in perpetuity. By

guaranteeing tenants and their heirs substantially below-market rents with unlimited

rights of renewal and succession, the rent stabilization regime distorts choices and

impedes ordinary unit turnover.

      170. As noted above, New York City’s most recently-published figures, for

2017, show that the vacancy rate for unregulated units is 6.07 percent. The vacancy

rate for rent-stabilized units, however—which account for approximately 44 percent

of all units in New York City—is 2.06 percent. And because the RSL now prevents

rent-stabilized apartments from transitioning to market-rate rentals, the law ensures

that regulated units, with their artificially low vacancy rates, will remain a significant

enough percentage of the total housing stock in New York City to keep the overall

vacancy rate at or below 5 percent. For this reason, the terms of the RSL itself ensure

that the law’s restrictions—and the constitutional violations that they inflict—are

permanent.

      E.     The RSL Does Not Substantially Advance Its Stated Objectives.

      171. As amended by the 2019 Amendments, the RSL is arbitrary and

irrational, in violation of the Fourteenth Amendment’s Due Process Clause, because




                                           68
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 72 of 100 PageID #: 72



it fails to substantially advance its stated purposes, and in many instances

undermines those objectives.

       172. The 2019 Amendments state that they seek to promote affordable

housing for “working persons and families” who have lost “vital and irreplaceable

affordable housing” due to “the deregulation of housing accommodations upon

vacancy.” Ch. 36 of the Laws of 2019, Part D, § 1. The Memorandum in Support

of Legislation submitted with the bill in both the New York State Assembly and

Senate justifies the bill as assisting the City of New York and surrounding counties

in addressing their “struggle to protect their regulated housing stock, which provides

and maintains affordable housing for millions of low and middle income tenants.”

N.Y.    State    Assembly,      Memorandum        in    Support     of   Legislation,

https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=A08281&term=2019&

Memo=Y.

       173. Sponsors of the legislation in the Assembly and in the Senate have

echoed these goals. State Assembly Speaker Carl Heastie, the sponsor of the 2019

Amendments, stated in a press release after the Amendments’ passage that the

legislation would “help keep families from being forced out of their homes and

priced out of the communities they are a part of.” News Release, Assembly Speaker

Carl E. Heastie, Assembly Passes Historic Affordable Housing Protections to Bring




                                         69
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 73 of 100 PageID #: 73



Stability   to   Tenants   Across     New        York     State   (Jun.   14,   2019),

https://nyassembly.gov/Press/files/20190614a.php.

      174. Another legislator, Assemblyman Steven Cymbrowitz, chair of the

Assembly’s Housing Committee, said the 2019 Amendments would allow lower-

income citizens to remain in New York City. “It reaffirms our commitment to

ensuring that New York state remains a welcoming place for everyone who wants

to live here, not just the wealthy.” Aidan Graham, Political Leaders Celebrate Rent

Law Agreement as a ‘Historic’ Victory for Tenants, Brooklyn Paper (Jun. 14, 2019),

https://www.brooklynpaper.com/stories/42/25/all-rent-law-agreement-2019-06-21-

bk.html.

      175. Another co-sponsor, Senator Gustavo Rivera, stated that “[w]ith this

package, we are defending and preserving our already depleted affordable housing

stock to ensure that more New Yorkers are not unfairly displaced from their homes.”

Press Release, New York State Senate Democratic Majority, Senate Majority Passes

Strongest    Tenant   Protections    in        State    History   (Jun.   14,   2019),

https://www.nysenate.gov/sites/default/files/press-release/attachment/06.14.19_

housing_rent_regs_passing_release.pdf.

      176. As revised by the 2019 Amendments, however, the RSL will have the

opposite effect: it will benefit the wealthiest tenants, decrease the supply of

affordable housing, and reduce investment critical to maintaining existing rent-


                                          70
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 74 of 100 PageID #: 74



stabilized units. Basic economics instructs that property owners will not rent out

units where the marginal cost of doing so is higher than the rent they can charge. As

a result, property owners will withdraw such units from the rental market, which will

further lower supply—all without affecting the five percent vacancy determination

that triggers the emergency. The RSL thus undermines its own purposes.

       177. According to expert analysis, in recent years, the RSL’s largest

beneficiaries have not been low-income tenants but instead affluent residents of

Manhattan. A recent analysis by the Wall Street Journal, for example, found that

renters of rent-stabilized units in Manhattan receive a much greater discount from

market rents, on average, than do those in working-class neighborhoods.

       178. According to the Wall Street Journal analysis, “a typical renter with an

income in the top quarter of all New York households” received a rent discount of

39 percent, whereas renters in the bottom quarter received only a 15 percent

discount. Josh Barbanel, Wealthy, Older Tenants in Manhattan Get Biggest Boost

from     Rent     Regulations,     Wall        Street   J.   (Jun.    12,     2019),

https://www.wsj.com/articles/wealthy-older-tenants-in-manhattan-get-biggest-

boost-from-rent-regulations-11560344400.

       179. Analysts indicate that the 2019 Amendments will only deepen the

housing inequality inherent in New York’s rent-stabilization laws. According to

Stijn van Nieuwerburgh, a professor of Real Estate at Columbia University’s


                                          71
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 75 of 100 PageID #: 75



Graduate School of Business, the “new law . . . does not address the misallocation

of housing present in the current system,” in which “many” rent-stabilized units “are

taken up by affluent households” whose “incomes have risen since they moved in,

often decades earlier.” Stijn van Nieuwerburgh, How New Rent Regulation Reforms

Will Help Many of the Wrong Tenants, N.Y. Daily News (June 18, 2019). Indeed,

nearly 28,000 rent-stabilized units in New York are occupied by households who

earn more than $200,000 per year. Sean Campion, Citizens Budget Commission,

Reconsidering      Rent      Regulation        Reforms     (Jan.      30,     2019),

https://cbcny.org/research/reconsidering-rent-regulation-reforms.

      180. The Wall Street Journal study, meanwhile, notes that in 2017, nearly

18,500 tenants in older buildings had rents above the threshold that triggered

decontrol under the previous version of the rent laws ($2,774 per month) with

median incomes of $150,000 per year and average incomes of $210,000 per year.

Under the 2019 Amendments, all of those tenants will be able to retain their rent-

stabilized apartments.

      181. A recent report by the Citizens Budget Commission explains that

“[e]nding high-rent vacancy decontrol will disproportionately benefit higher-income

households,” because, when these units become vacant, they “will continue to … be

rented by households of similar economic status” rather than low-income renters.

Over the last three years, the Commission found, “middle- and upper- income


                                          72
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 76 of 100 PageID #: 76



households have accounted for 60 percent of households who moved into stabilized

units with rents of $2,000 per month.”

       182. The Citizens Budget Commission report also anticipates that ending

luxury- and high-income decontrol will not increase the number of affordable units;

instead, it will maintain an existing stock of higher-rent stabilized housing that only

wealthier households can afford—thereby “doing little to address the rent burdens

faced by the lowest-income households.”

       183. By eliminating the only provisions that invoke any means testing, the

2019 Amendments again undermine the stated purposes of the RSL.

       184. Moreover, as a result of the RSL, both the State and New York City

will lose income that otherwise would be generated by real estate tax revenue. In

2010, the Citizens Budget Committee estimated that the City loses $283 million in

property tax revenue per year due to rent regulation. Citizens Budget Commission,

Rent         Regulation:     Beyond        the       Rhetoric       (Jun.       2010),

https://cbcny.org/sites/default/files/REPORT_RentReg_06022010.pdf.                That

revenue could be used to subsidize housing costs for low-income residents rather

than forcing landlords to provide a public benefit to tenants without regard to income

or wealth.

       185. According to the Citizens Budget Committee, restrictions on unit and

building improvements—a central feature of the 2019 Amendments—will


                                          73
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 77 of 100 PageID #: 77



“exacerbate the comparatively poorer condition of rent stabilized units,” which

“report 80 percent more maintenance deficiencies on average than market-rate

units.” That problem will only deepen as the aging stock of rent-stabilized units

require increasingly extensive renovations to remain livable. The Real Estate Board

of New York estimates that within five years, “approximately 414,000 units could

be financially distressed” such that their owners will not “be able to afford any

investment beyond basic maintenance, taxes, and utilities.” Testimony of the Real

Estate Board of New York Before the Assembly Standing Committee on Housing

Regarding Rent Regulated Housing, REBNY News Room (May 2, 2019).

      186. There are more effective alternatives to New York’s rent-stabilization

regime. One scholar, for example, argued over fifty years ago that “unrestricted cash

grants or vouchers for particular goods would permit more equal treatment of equally

situated families” than rent regulation. See Econometric Analysis, supra, at 1096.

Adapting zoning laws to encourage new building of housing would also reduce price

increases and make more units available to low-income individuals and families. In

August 2018, researchers at New York University’s Furman Center—including the

newly appointed New York City Deputy Mayor of Housing and Economic

Development—concluded “from both theory and empirical evidence, that adding

new homes moderates price increases and therefore makes housing more affordable

to low- and moderate-income families.”        Vicki Been, Ingrid Gould Ellen, &


                                         74
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 78 of 100 PageID #: 78



Katherine O’Regan, Supply Skepticism: Housing Supply and Affordability, NYU

Furman          Center,         at         1          (Aug.       20,        2018),

http://furmancenter.org/files/Supply_Skepticism_-_Final.pdf.    Such methods are

better suited than rent stabilization to advance the goal of increasing affordable

housing.

      187. Indeed, New York tacitly acknowledges that the costs of providing

affordable housing should be borne by the government. For instance, New York

City has implemented the Senior Citizen Rent Increase Exemption (“SCRIE”) and

Disability Rent Increase Exemption (“DRIE”) programs. See N.Y.C. Admin. Code

§ 26-509. Under those programs, individuals living in rent stabilized apartments

who either have disabilities or are 62 years or older, and fall under certain income

thresholds, may apply to have their rents frozen at the existing rate at the time of

application to the programs. Under those programs, any rent increases in the

regulated rent are paid by the City, rather than tenants, to property owners in the

form of a property tax credit. See id. § 26-509(c).

      188. The SCRIE and DRIE programs demonstrate that the cost of providing

housing subsidies can, and should, be the burden of the government. In the RSL,

however, the government has forced property owners to bear those costs. And, by

eliminating many of the ways that property owners can increase rents, the RSL also




                                         75
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 79 of 100 PageID #: 79



allows the government to avoid paying out credits under the SCRIE and DRIE

programs, thus shifting to property owners costs that the City otherwise would bear.

                                CLAIMS FOR RELIEF

     COUNT ONE: Facial Physical Taking Without Just Compensation
            Fifth and Fourteenth Amendments - 42 U.S.C. § 1983
                        (On Behalf of All Plaintiffs)
   (Against State of New York, City of New York, Division of Housing and
              Community Renewal, and RuthAnne Visnauskas)

      189. Plaintiffs incorporate by reference the allegations set forth above as

though fully restated herein.

      190. The Fifth Amendment to the Constitution of the United States provides

that “private property [shall not] be taken for public use, without just compensation.”

U.S. Const. amend. V.

      191. The Fifth Amendment’s prohibition on taking private property for

public use without just compensation applies to the States through the Fourteenth

Amendment to the Constitution of the United States.

      192. The Rent Stabilization Law, as amended by the 2019 Amendments,

requires property owners to continue renting their property at government-regulated

rents even if they object to doing so, and prevents them from exiting the rental

business. Such an evisceration of property rights is a taking and requires just

compensation.




                                          76
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 80 of 100 PageID #: 80



      193. Taken together, the provisions of the RSL as a whole and on their face

effect a physical taking by depriving Plaintiffs of core aspects of property ownership,

including the right to exclude others from their apartments, the right to possess and

use those apartments for their own enjoyment, and the right to dispose of their

property for purposes other than rent-stabilized housing.

      194. New York Compilation of Code, Rules, and Regulations, Title 9,

§ 2522.5, on its face effects a physical taking by requiring property owners,

including Plaintiffs, to continually offer renewal leases to tenants in rent-stabilized

units, resulting in a permanent physical occupation.

      195. New York Compilation of Code, Rules, and Regulations, Title 9,

§ 2524.5, on its face effects a physical taking by depriving property owners,

including Plaintiffs, of the right to use their property for purposes other than rent-

stabilized housing.

      196. Part I of the 2019 Amendments on its face effects a physical taking by

depriving property owners, including Plaintiffs, of the right to possess, use and enjoy

their property for personal use.

      197. The RSL does not provide Plaintiffs just compensation for these

takings.

      198. Defendants State of New York, City of New York, Division of Housing

and Community Renewal, and RuthAnne Visnauskas, acting under color of New


                                          77
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 81 of 100 PageID #: 81



York law, have caused and will continue to cause, the constitutional violations

described in this Count.

          199. Defendant RuthAnne Visnauskas has participated directly in the

constitutional violation in this Count by enforcing the RSL against Plaintiffs. In

addition, Defendant Visnauskas has created and continued policies and customs

causing the unconstitutional practices in this Count through her implementation and

enforcement of the RSL.

          200. Absent declaratory relief, just compensation, or injunctive relief,

Plaintiffs will suffer irreparable harm caused by deprivation of their constitutional

rights.

   COUNT TWO: As-Applied Physical Taking Without Just Compensation
            Fifth and Fourteenth Amendments - 42 U.S.C. § 1983
       (On Behalf of All Plaintiffs Other Than 177 Wadsworth LLC)
   (Against State of New York, City of New York, Division of Housing and
              Community Renewal, and RuthAnne Visnauskas)

          201. Plaintiffs incorporate by reference the allegations set forth above as

though fully restated herein.

          202. The Fifth Amendment to the Constitution of the United States provides

that “private property [shall not] be taken for public use, without just compensation.”

U.S. Const. amend. V.




                                           78
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 82 of 100 PageID #: 82



      203. The Fifth Amendment’s prohibition on taking private property for

public use without just compensation applies to the States through the Fourteenth

Amendment to the Constitution of the United States.

      204. The RSL, as amended by the 2019 Amendments, requires property

owners to continue renting their property at government-regulated rates even if they

object to doing so, and prevents them from exiting the rental business in perpetuity.

Such an evisceration of property rights is a taking and requires just compensation.

      205. Taken together, the provisions of the RSL as a whole, as applied to

Plaintiffs, effect a physical taking by depriving Plaintiffs of core aspects of property

ownership, including the right to exclude others from their apartments, the right to

possess and use those apartments for their own enjoyment, and the right to dispose

of their property for purposes other than rent-stabilized housing.

      206. New York Compilation of Code, Rules, and Regulations, Title 9,

§ 2522.5, as applied to Plaintiffs, effects a physical taking by requiring property

owners, including Plaintiffs, to continually offer renewal leases to tenants in rent-

stabilized units, resulting in a permanent physical occupation.

      207. New York Compilation of Code, Rules, and Regulations, Title 9,

§ 2524.5, as applied to Plaintiffs, effects a physical taking by depriving property

owners, including Plaintiffs, of the right to use their property for purposes other than

rent-stabilized housing.


                                          79
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 83 of 100 PageID #: 83



          208. Part I of the 2019 Amendments, as applied to Plaintiffs, effects a

physical taking by depriving property owners, including Plaintiffs, of the right to

possess, use and enjoy their property for personal use.

          209. The RSL does not provide Plaintiffs just compensation for these

takings.

          210. Defendants State of New York, City of New York, Division of Housing

and Community Renewal, and RuthAnne Visnauskas, acting under color of New

York law, have caused and will continue to cause, the constitutional violations

described in this Count.

          211. Defendant RuthAnne Visnauskas has participated directly in the

constitutional violation in this Count by enforcing the RSL against Plaintiffs. In

addition, Defendant Visnauskas has adopted and continued policies and customs

causing the unconstitutional practices in this Count through her implementation and

enforcement of the RSL.

          212. Absent declaratory relief, just compensation, or injunctive relief,

Plaintiffs will suffer irreparable harm caused by deprivation of their constitutional

rights.




                                         80
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 84 of 100 PageID #: 84




  COUNT THREE: Facial Regulatory Taking Without Just Compensation
        Fifth and Fourteenth Amendments - 42 U.S.C. § 1983
                    (On Behalf of All Plaintiffs)
                     (Against All Defendants)

      213. Plaintiffs incorporate by reference the allegations set forth above as

though fully restated herein.

      214. In addition to authorizing an uncompensated physical occupation of

Plaintiffs’ property, the RSL, as amended by the 2019 Amendments, also constitutes

a regulatory taking. In this regard, the mere enactment of the 2019 Amendments

inflicts an uncompensated taking by denying property owners, including Plaintiffs,

of an economically viable use of their apartments.

      215. The RSL inflicts a regulatory taking because it imposes a severe burden

on private property rights.

      216. The RSL causes property owners, including Plaintiffs, significant

economic harm. Even before the 2019 Amendments, the approximate value per

square foot of a rent-stabilized apartment building ranged from $57 to $126, whereas

the value of unregulated buildings of equivalent age ranged from $135 to $244. The

RSL thus results in a decrease of 50 percent or more of a unit’s value. The 2019

Amendments exacerbate this decrease in value and have caused rent-stabilized

apartments to lose 20 to 40 percent (or more) of their value prior to enactment of the

2019 Amendments.



                                         81
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 85 of 100 PageID #: 85



      217. The RSL drastically reduces property owners’ ability to earn a

reasonable rate of return, and thus further destroys the value of their investment. The

2019 Amendments repealed the luxury- and high-income decontrol provisions, the

two paths property owners had to obtain market rents for their current rent-stabilized

units. The 2019 Amendments also restrict property owners’ ability to recover the

costs of IAIs and MCIs by curtailing the availability of those basic cost recovery

measures.

      218. Under the 2019 Amendments, property owners are required to continue

charging reduced “preferential” rents, which are less than the legal regulated rent,

even after a lease expires, and even when a lease rider expressly provides that a

preferential rent is valid only for a specific lease term. Such property owners are

now locked into rates below the legal regulated rent, thus hindering their ability to

earn a reasonable return.

      219. The RSL likewise undermines the reasonable, investment-backed

expectations of property owners, including Plaintiffs, who undertook significant

capital investments to improve the quality of their buildings and units on the

reasonable belief that New York’s rent regulations would preserve their ability to

earn a reasonable rate of return on these investments. The 2019 Amendments

facially prevent that outcome and impair the ability of property owners to refinance

their mortgages in the future.


                                          82
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 86 of 100 PageID #: 86



      220. The character of the government action under RSL is functionally

equivalent to a direct appropriation of private property. In effect, the RSL converts

the apartments it governs, on a permanent basis, into public housing stock used to

provide social-welfare benefits to tenants.

      221. The RSL is also facially invalid because it requires property owners to

lease apartments at rents “below what would otherwise be a ‘reasonable rent.’”

Pennell v. City of San Jose, 485 U.S. 1, 21 (1988) (Scalia, J., concurring in part and

dissenting in part). By requiring property owners to subsidize tenant rents without

regard to the reasonableness of those rents, and without providing corresponding

benefits to property owners, the RSL unlawfully forces property owners “to bear

public burdens which, in all fairness and justice, should be borne by the public as a

whole,” Penn Central, 438 U.S. at 123, and “us[es] the occasion of rent regulation .

. . to establish a welfare program privately funded by” property owners,” Pennell,

485 U.S. at 22 (Scalia, J., concurring in part and dissenting in part).

      222. Once a property owner “is receiving only a reasonable return, he can

no longer be regarded as a ‘cause’ of exorbitantly priced housing; nor is he any

longer reaping distinctively high profits from the housing shortage.” Id. at 21. As a

result, property owners may not be constitutionally targeted as the remedy for such

a societal problem, at their own expense, where they are not the root cause.




                                          83
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 87 of 100 PageID #: 87



      223. And even if the problems the RSL attempts to fix are caused by property

owners       as   a   class,   such   issues    are   “not   remotely   attributable   to

the particular landlords that the [RSL] singles out”—owners of residential buildings

constructed before 1974 or otherwise subject to the RSL. See id. (emphasis in

original).

      224. Defendants, acting under color of New York law, have caused and will

continue to cause, the constitutional violations described in this Count.

      225. Each Defendant sued in his or her individual capacity has participated

directly in causing the uncompensated taking of Plaintiffs’ property or implemented

and continued policies causing the uncompensated taking of Plaintiffs’ property.

      226. Defendants David Reiss, Cecelia Joza, Alex Schwarz, German Tejeda,

May Yu, Patti Stone, J. Scott Walsh, Leah Goodridge, and Shelia Garcia, as Chair

and Members of the Rent Guidelines Board, respectively, have caused the

uncompensated taking property by restricting rent increases for rent-stabilized

apartments to levels that fail to keep up with the operating costs of those apartments.

      227. Defendant RuthAnne Visnauskas has participated directly in the

constitutional violation in this Count by enforcing the RSL against property owners,

including Plaintiffs. In addition, Defendant Visnauskas has created and continued

policies and customs causing the unconstitutional practices in this Count through her

implementation and enforcement of the RSL.


                                               84
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 88 of 100 PageID #: 88



          228. Absent declaratory relief, just compensation, or injunctive relief,

Plaintiffs will suffer irreparable harm caused by deprivation of their constitutional

rights.

COUNT FOUR: As-Applied Regulatory Taking Without Just Compensation
         Fifth and Fourteenth Amendments - 42 U.S.C. § 1983
     (On Behalf of All Plaintiffs Other Than 177 Wadsworth LLC)
                        (Against All Defendants)

          229. Plaintiffs incorporate by reference the allegations set forth above as

though fully restated herein.

          230. In addition to authorizing an uncompensated physical occupation of

Plaintiffs’ property, the RSL, as amended by the 2019 Amendments, also constitutes

a regulatory taking as applied to Plaintiffs 74 Pinehurst LLC, 141 Wadsworth LLC,

Dino Panagoulias, Dimos Panagoulias, Vasiliki Panagoulias, and Eighty Mulberry

Realty Corporation.

          231. The RSL inflicts a regulatory taking because it imposes a severe burden

on private property rights.

          232. The RSL has caused and will continue to cause Plaintiffs significant

economic harm, including by (i) making it substantially more difficult, in light of

existing tax burdens and onerous regulatory requirements, to comply with all

applicable laws and regulations while also making ends meet; (ii) decreasing the

resale value of Plaintiffs’ properties; (iii) making preferential rents permanent, even

when tenants agreed to higher rents before the 2019 Amendments were enacted, and

                                           85
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 89 of 100 PageID #: 89



even when lease agreements expressly stated that a preferential rent is valid only for

a specific lease term; and (iv) depriving Plaintiffs of the rights to use and possess the

apartments they own, and to exclude others from occupying and using those

apartments.

      233. The RSL likewise undermines Plaintiffs’ reasonable, investment-

backed expectations by precluding Plaintiffs from fully recovering the cost of

improvements to their apartments, including improvements mandated by law or

undertaken prior to enactment of the 2019 Amendments.

      234. For example, Plaintiff 141 Wadsworth LLC undertook significant

capital investments to improve the quality of its units on the reasonable belief that

New York’s rent regulations would preserve its ability to recover and earn a

reasonable rate of return on these investments. The 2019 Amendments, as applied,

prevent that outcome. Likewise, the 2019 Amendments have reduced the value of

the rent-stabilized apartments owned by Plaintiffs 74 Pinehurst LLC and 141

Wadsworth LLC by 20 to 40 percent, jeopardizing the ability of these Plaintiffs to

refinance their mortgages in the future.

      235. The 2019 Amendments also have prevented and continue to prevent

Plaintiffs Dino, Dimos, and Vasiliki Panagoulias from making improvements to their

properties that they would have made under prior law but now can no longer afford.




                                           86
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 90 of 100 PageID #: 90



      236. The 2019 Amendments prevent Plaintiff Eighty Mulberry Realty

Corporation from fully recouping the cost of improvements to rent-stabilized

apartments undertaken before enactment of the 2019 Amendments, and have made

it uneconomical to undertake similar improvements in the future.

      237. The rent increases authorized by the Board and its members have not

kept pace with Plaintiffs’ operating expenses, further undermining Plaintiffs’

investment-backed expectations.

      238. Individually and collectively, the RSL’s restrictions result in

confiscatory rents that are “below what would otherwise be a ‘reasonable rent.’”

Pennell, 485 U.S. at 21 (Scalia, J., concurring in part and dissenting in part), and

prevent Plaintiffs from earning a reasonable rate of return on the rent-stabilized

apartments they own.

      239. The character of the government action under RSL is functionally

equivalent to a direct appropriation of private property. In effect, the RSL converts

the apartments it governs, on a permanent basis, into public housing stock used to

provide social-welfare benefits to tenants.

      240. By requiring Plaintiffs to subsidize tenant rents without regard to the

reasonableness of those rents, and without providing corresponding benefits to

Plaintiffs, the RSL unlawfully forces Plaintiffs “to bear public burdens which, in all

fairness and justice, should be borne by the public as a whole,” Penn Central, 438


                                         87
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 91 of 100 PageID #: 91



U.S. at 123, and “us[es] the occasion of rent regulation . . . to establish a welfare

program privately funded by” property owners, Pennell, 485 U.S. at 22 (Scalia, J.,

concurring in part and dissenting in part).

      241. Even if the problems the RSL attempts to fix are caused by property

owners as a class, such issues are “not remotely attributable to” Plaintiffs. Id.

      242. Defendants, acting under color of New York law, have caused and will

continue to cause, the constitutional violations described in this Count.

      243. Each Defendant sued in his or her individual capacity has participated

directly in causing the uncompensated taking of Plaintiffs’ property or implemented

and continued policies causing the uncompensated taking of Plaintiffs’ property.

      244. Defendants David Reiss, Cecelia Joza, Alex Schwarz, German Tejeda,

May Yu, Patti Stone, J. Scott Walsh, Leah Goodridge, and Shelia Garcia, as Chair

and Members of the Rent Guidelines Board, respectively, have caused the

uncompensated taking property by restricting rent increases for rent-stabilized

apartments to levels that fail to keep up with the operating costs of those apartments.

      245. Defendant RuthAnne Visnauskas has participated directly in the

constitutional violation in this Count by enforcing the RSL against Plaintiffs. In

addition, Defendant Visnauskas has created and continued policies and customs

causing the unconstitutional practices in this Count through her implementation and

enforcement of the RSL.


                                          88
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 92 of 100 PageID #: 92



          246. Absent declaratory relief, just compensation, or injunctive relief,

Plaintiffs will suffer irreparable harm caused by deprivation of their constitutional

rights.

                 COUNT FIVE: Violation of Contract Clause
                 U.S. Constitution, Article I - 42 U.S.C. § 1983
                         (On Behalf of All Plaintiffs)
    (Against State of New York, City of New York, Division of Housing and
               Community Renewal, and RuthAnne Visnauskas)

          247. Plaintiffs incorporate by reference the allegations set forth above as

though fully restated herein.

          248. The Contract Clause of the United States Constitution provides that no

State shall pass any “Law impairing the Obligation of Contracts.” U.S. Const. art.

I, cl. 10.

          249. As applied to Plaintiffs, the RSL, as amended by the 2019

Amendments, violates the Contract Clause because it substantially impairs

Plaintiffs’ existing apartment-rental contracts, and such impairment does not

reasonably advance a significant and legitimate public purpose. The RSL causes

this violation by, among other things, prohibiting Plaintiff 74 Pinehurst LLC from

charging monthly rents authorized by rental contracts executed before June 14, 2019,

and by requiring all Plaintiffs to base future leases on preferential rents in effect or

otherwise applicable on or after the date on which the 2019 Amendments were




                                           89
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 93 of 100 PageID #: 93



enacted, even where lease agreements expressly stated that a preferential rent applied

only to a specific lease term.

          250. In March 2019, a tenant of Plaintiff 74 Pinehurst LLC had a lease with

a preferential rent that was due to expire on July 31, 2019. On March 21, 2019,

Plaintiff 74 Pinehurst LLC sent the tenant an offer to renew the lease for one year at

a higher (but still preferential) monthly rent. This amount represented an increase

greater than the increase now permitted by the Board’s guidelines. On May 11,

2019, the tenant signed the lease offer. That lease agreement remains in effect.

Following enactment of the 2019 Amendments, however, Plaintiff 74 Pinehurst LLC

may charge only the preferential rent from the parties’ preceding lease agreement as

adjusted by the Board’s guidelines, notwithstanding the parties’ executed lease

agreement for a higher amount.

          251. Similarly, in May 2019, another tenant of Plaintiff 74 Pinehurst LLC

had a lease with a preferential rent that was due to expire on August 31, 2019. On

May 15, 2019, Plaintiff 74 Pinehurst LLC sent the tenant an offer to renew the lease

for one year at a higher (but still preferential) monthly rate. This amount reflected

an increase greater than the increase now permitted by the Board’s guidelines. On

June 10, 2019, the tenant signed the lease offer. That lease agreement remains in

effect.     Following enactment of the 2019 Amendments, however, Plaintiff 74

Pinehurst LLC may charge only the preferential rent from the parties’ preceding


                                           90
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 94 of 100 PageID #: 94



lease agreement as adjusted by the Board’s guidelines, notwithstanding the parties’

executed lease agreement for a higher amount.

      252. Nearly 270,000 apartment units may be affected in the same way.

      253. The two most important terms of a lease are the monthly rent and the

term, i.e., duration for which it will be paid. The 2019 Amendments mandate

changes to both of these key contractual terms. Part E of the 2019 Amendments

requires property owners, including Plaintiff 74 Pinehurst LLC, to change the

monthly rent on contracts already signed and executed, where such rent is in excess

of the preferential rent charged under prior lease agreements (plus any increase

authorized by the Board). Accordingly, the law requires Plaintiff 74 Pinehurst LLC

to charge a lower monthly rent than the rent provided in signed, executed, and

operative lease agreements because the agreed-upon rent exceeds the preferential

rent charged under the parties’ prior lease agreements as adjusted by the Board’s

guidelines.

      254. This government-mandated change to one of the two most important

terms of each lease agreement—the monthly rent—is a substantial impairment of

Plaintiff 74 Pinehurst LLC’s lease contracts, which were executed before the 2019

Amendments were enacted, and which remain in effect.

      255. The RSL’s substantial impairment of Plaintiff 74 Pinehurst LLC’s

contracts does not reasonably advance a significant and legitimate public purpose.


                                        91
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 95 of 100 PageID #: 95



      256. The RSL also violates the Contract Clause by extending the term of

preferential-rent leases and thus mandating a change to the other most important

term of a lease.

      257. The RSL requires property owners, including Plaintiffs, to continually

renew leases based on the preferential rent of the previous lease, thereby extending

the term of such contracts beyond that to which the parties agreed.

      258. Because tenants have a right to renewal, the RSL forces property

owners, including Plaintiffs, to continue renting their property at preferential rates

in perpetuity, substantially impairing their contractual rights.

      259. By forcing property owners, including Plaintiffs, to offer lower rents

than previously agreed to, the 2019 Amendments will not advance the RSL’s stated

objectives, as property owners will be less likely to offer such lower rents if they are

unable to increase those rents to the legal regulated rent in the future. That incentive

will only benefit affluent tenants with the resources to pay non-preferential rents.

      260. Defendants State of New York, City of New York, Division of Housing

and Community Renewal, and RuthAnne Visnauskas, acting under color of New

York law, have caused and will continue to cause, the constitutional violations

described in this Count.

      261. Defendant Visnauskas has participated directly in the constitutional

violation described in this Count by enforcing the RSL against Plaintiff 74 Pinehurst


                                          92
      Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 96 of 100 PageID #: 96



LLC. In addition Defendant Visnauskas has created and continued policies and

customs causing the unconstitutional practices in this Count through her

implementation and enforcement of the RSL.

         262. Absent declaratory or injunctive relief, Plaintiffs will suffer irreparable

harm caused by deprivation of its constitutional rights.

                       COUNT SIX: Violation of Due Process
                      Fourteenth Amendment - 42 U.S.C. § 1983
                             (On Behalf of All Plaintiffs)
                              (Against All Defendants)

         263. Plaintiffs incorporate by reference the allegations set forth above as

though fully restated herein.

         264. The Due Process Clause of the Fourteenth Amendment to the

Constitution provides that no state shall “deprive any person of life, liberty, or

property, without due process of law.” U.S. Const. amend. XIV.

         265. Defendants have caused, and will continue to cause, Plaintiffs to be

deprived of their property without due process of law because the RSL, as amended

by the 2019 Amendments, fails to substantially advance legitimate governmental

interests.

         266. The RSL purports to promote the legitimate public purpose of

preserving and providing affordable housing for lower-income individuals and

households. However, the RSL does not further that purpose, and in fact undermines

it.

                                            93
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 97 of 100 PageID #: 97



       267. The RSL protects and advances the interests of the wealthiest rent-

stabilized tenants, diminishes the availability of affordable units for low-income

renters, and degrades the existing stock of rent-stabilized units by discouraging vital

investments in infrastructure.

       268. In addition, one of the key goals of the RSL is to provide for “transition

from regulation to a normal market of free bargaining between landlord and tenant,”

N.Y. Unconsol. Law § 8622. However, the RSL undermines rather than advances

that objective.

       269. The 2019 Amendments eliminated the sole decontrol mechanisms by

which rent-stabilized apartments could be transitioned from regulation to market-

rate rentals. Indeed, preventing that transition was one of the 2019 Amendments’

goals; as one of the 2019 Amendments’ sponsors indicated, the legislation was

designed “to ensure that rent-stabilized apartments remain stabilized.” The RSL

therefore fails to substantially advance—and indeed directly undercuts—one of its

own stated goals.

       270. In addition, the RSL is irrational because it is predicated on a five

percent “emergency” vacancy rate that is caused and perpetuated by the RSL’s

restrictions.

       271. The RSL thus subjects Plaintiffs to a deprivation of rights guaranteed

to them by the Constitution.


                                          94
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 98 of 100 PageID #: 98



      272. In the absence of declaratory or injunctive relief, Plaintiffs will continue

to be irreparably harmed.

      273. Defendants, acting under color of New York law, have caused and will

continue to cause, the constitutional violations described in this Count.

      274. Each Defendant sued in his or her individual capacity has participated

directly in the constitutional violation described in this Count.

      275. Defendant RuthAnne Visnauskas has participated directly in the

constitutional violation in this Count by enforcing the RSL against Plaintiffs. In

addition, Defendant Visnauskas has created and continued policies and customs

causing the unconstitutional practices in this Count through her implementation and

enforcement of the RSL.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully ask this Court to enter judgment in

Plaintiffs’ favor and against Defendants and to:

      A.     Declare that the Rent Stabilization Law, as amended by the 2019

Amendments, violates the Takings Clause of the Fifth Amendment of the United

States Constitution, both facially and as applied to Plaintiffs 74 Pinehurst LLC, 141

Wadsworth LLC, Dino Panagoulias, Dimos Panagoulias, Vasiliki Panagoulias, and

Eighty Mulberry Realty Corporation;




                                          95
   Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 99 of 100 PageID #: 99



      B.     Declare that the Rent Stabilization Law, as amended by the 2019

Amendments, violates the Contract Clause of Article I of the United States

Constitution, as applied to Plaintiffs;

      C.     Declare that the Rent Stabilization Law, as amended by the 2019

Amendments, violates the Due Process Clause of the Fourteenth Amendment of the

United States Constitution;

      D.     Permanently enjoin Defendants from enforcing, or exercising any

authority under, the provisions of the Rent Stabilization Law as amended by the 2019

Amendments;

      E.     Award just compensation for Defendants’ taking of Plaintiffs’ property

in violation of the Fifth Amendment of the Constitution;

      F.     Award damages or restitution for Defendants’ violation of Plaintiffs’

rights under the Contract Clause of Article I of the Constitution;

      G.     Award prejudgment interest at the maximum rate allowable by law;

      H.     Award Plaintiffs their reasonable attorneys’ fees, experts’ fees, and

other costs and expenses, see, e.g., 42 U.S.C. § 1988; and

      I.     Award any other relief that the Court deems just and proper.


 November 14, 2019                    COVINGTON & BURLING LLP

                                       s/ Jonathan Sperling
                                      Jonathan M. Sperling
                                      Jordan S. Joachim

                                          96
Case 1:19-cv-06447 Document 1 Filed 11/14/19 Page 100 of 100 PageID #: 100



                               COVINGTON & BURLING LLP
                               The New York Times Building
                               620 Eighth Avenue
                               New York, New York 10018
                               Tel: (212) 841-1000
                               Fax: (212) 841-1010
                               jsperling@cov.com
                               jjoachim@cov.com

                               Mark W. Mosier (pro hac vice forthcoming)
                               Kevin King (pro hac vice forthcoming)
                               Michael Maya (pro hac vice forthcoming)
                               Ivano Ventresca (pro hac vice forthcoming)
                               COVINGTON & BURLING LLP
                               One CityCenter
                               850 Tenth Street, NW
                               Washington, DC 20001-4956
                               Tel: (202) 662-6000
                               Fax: (202) 662-6291
                               mmosier@cov.com
                               kking@cov.com
                               mmaya@cov.com
                               iventresca@cov.com

                               Attorneys for Plaintiffs




                                   97
